Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 3, 2012

among

L-3 COMMUNICATIONS CORPORATION,

as the Borrower,

THE GUARANTORS PARTY HERETO,

BANK OF AMERICA, N.A.

as Administrative Agent, Swing Line Lender

and

an L/C Issuer

and

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

 

BARCLAYS CAPITAL,

as Syndication Agent

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS CAPITAL, CREDIT
AGRICOLE CORPORATE & INVESTMENT BANK, DEUTSCHE BANK SECURITIES INC., SUNTRUST
ROBINSON HUMPHREY, INC., THE BANK OF NOVA SCOTIA, THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., U.S. BANK NATIONAL ASSOCIATION AND WELLS FARGO BANK, N.A.

as

Joint Lead Arrangers and Joint Book Running Managers

and

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, DEUTSCHE BANK SECURITIES INC.,
SUNTRUST ROBINSON HUMPHREY, INC., THE BANK OF NOVA SCOTIA, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., U.S. BANK NATIONAL ASSOCIATION AND WELLS FARGO BANK,
N.A.

as

Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1     

1.01

  

Defined Terms

     1     

1.02

  

Other Interpretive Provisions

     26     

1.03

  

Accounting Terms

     27     

1.04

  

Rounding

     27     

1.05

  

Exchange Rates; Currency Equivalents

     27     

1.06

  

Additional Alternative Currencies

     28     

1.07

  

Times of Day

     28     

1.08

  

Letter of Credit Amounts

     28   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     28     

2.01

  

Revolving Loans

     28     

2.02

  

Borrowings, Conversions and Continuations of Revolving Loans

     29     

2.03

  

Letters of Credit

     30     

2.04

  

Swing Line Loans

     39     

2.05

  

Prepayments

     41     

2.06

  

Termination or Reduction of Commitments

     42     

2.07

  

Repayment of Loans

     42     

2.08

  

Interest

     43     

2.09

  

Fees

     43     

2.10

  

Computation of Interest and Fees

     44     

2.11

  

Evidence of Debt

     44     

2.12

  

Payments Generally; Administrative Agent’s Clawback

     45     

2.13

  

Sharing of Payments by Lenders

     47     

2.14

  

[Intentionally Omitted]

     47     

2.15

  

Cash Collateral and Other Credit Support

     47     

2.16

  

Defaulting Lenders

     49     

2.17

  

Increase in Revolving Commitments

     51     

2.18

  

Additional Term Loan Facility

     53   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     55     

3.01

  

Taxes

     55     

3.02

  

Illegality

     58     

3.03

  

Inability to Determine Rates

     58     

3.04

  

Increased Costs; Reserves on Eurodollar Rate Loans

     58     

3.05

  

Compensation for Losses

     60     

3.06

  

Mitigation Obligations; Replacement of Lenders

     61     

3.07

  

Survival

     61   

ARTICLE IV GUARANTY

     62     

4.01

  

The Guaranty

     62     

4.02

  

Obligations Unconditional

     62     

4.03

  

Reinstatement

     63   

 

i



--------------------------------------------------------------------------------

          

4.04

  

Certain Additional Waivers

     64     

4.05

  

Remedies

     64     

4.06

  

Rights of Contribution

     64     

4.07

  

Guarantee of Payment; Continuing Guarantee

     64   

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     64     

5.01

  

Conditions of Initial Credit Extension

     64     

5.02

  

Conditions to all Credit Extensions

     66   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     66     

6.01

  

Corporate Existence; Compliance with Law

     66     

6.02

  

Corporate Power; Authorization; Enforceable Obligations

     67     

6.03

  

No Legal Bar

     67     

6.04

  

Purpose of Loans

     67     

6.05

  

Financial Condition; No Change

     68     

6.06

  

No Material Litigation

     68     

6.07

  

No Default

     68     

6.08

  

Ownership of Property; Liens

     68     

6.09

  

Intellectual Property

     68     

6.10

  

Environmental Matters

     69     

6.11

  

Taxes

     70     

6.12

  

ERISA

     70     

6.13

  

Subsidiaries

     71     

6.14

  

Federal Regulations; Investment Company Act; Other Regulations

     71     

6.15

  

Accuracy and Completeness of Information

     71     

6.16

  

Labor Matters

     71   

ARTICLE VII AFFIRMATIVE COVENANTS

     72     

7.01

  

Financial Statements

     72     

7.02

  

Certificates; Other Information

     72     

7.03

  

Notices

     73     

7.04

  

Payment of Taxes and Material Obligations

     74     

7.05

  

Conduct of Business; Maintenance of Existence and Property; Compliance with Law

     74     

7.06

  

Maintenance of Insurance

     74     

7.07

  

Inspection of Property; Books and Records

     74     

7.08

  

Guarantees

     75     

7.09

  

Government Contracts

     76   

ARTICLE VIII NEGATIVE COVENANTS

     76     

8.01

  

Liens

     76     

8.02

  

Investments

     79     

8.03

  

Subsidiary Indebtedness

     79     

8.04

  

Fundamental Changes

     80     

8.05

  

Limitation on Sale of Assets

     81     

8.06

  

[Intentionally Omitted]

     82     

8.07

  

Transactions with Affiliates

     82   

 

ii



--------------------------------------------------------------------------------

          

8.08

  

Financial Covenants

     83     

8.09

  

[Intentionally Omitted]

     83     

8.10

  

Borrower Equity Interests

     83     

8.11

  

Holdings

     83   

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     84     

9.01

  

Events of Default

     84     

9.02

  

Remedies Upon Event of Default

     86     

9.03

  

Application of Funds

     87   

ARTICLE X ADMINISTRATIVE AGENT

     88     

10.01

  

Appointment and Authority

     88     

10.02

  

Rights as a Lender

     88     

10.03

  

Exculpatory Provisions

     88     

10.04

  

Reliance by Administrative Agent

     89     

10.05

  

Delegation of Duties

     89     

10.06

  

Resignation of Administrative Agent

     90     

10.07

  

Non Reliance on Administrative Agent and Other Lenders

     91     

10.08

  

No Other Duties, Etc.

     91     

10.09

  

Administrative Agent May File Proofs of Claim

     91     

10.10

  

Guaranty Matters

     92   

ARTICLE XI MISCELLANEOUS

     92     

11.01

  

Amendments, Etc.

     92     

11.02

  

Notices; Effectiveness; Electronic Communication

     94     

11.03

  

No Waiver; Cumulative Remedies

     96     

11.04

  

Expenses; Indemnity; Damage Waiver

     96     

11.05

  

Payments Set Aside

     98     

11.06

  

Successors and Assigns

     99     

11.07

  

Treatment of Certain Information; Confidentiality

     102     

11.08

  

Right of Setoff

     103     

11.09

  

Interest Rate Limitation

     104     

11.10

  

Counterparts; Integration; Effectiveness

     104     

11.11

  

Survival of Representations and Warranties

     104     

11.12

  

Severability

     104     

11.13

  

Replacement of Lenders

     105     

11.14

  

Governing Law; Jurisdiction; Etc.

     106     

11.15

  

Waiver of Jury Trial

     107     

11.16

  

Advisory or Fiduciary Responsibility

     107     

11.17

  

Electronic Execution of Assignments and Certain Other Documents

     108     

11.18

  

USA PATRIOT Act Notice

     108     

11.19

  

Release of Guarantors

     108     

11.20

  

Judgment Currency

     109     

11.21

  

Waiver of Notice of Termination

     110     

11.22

  

Entire Agreement

     110     

11.23

  

Amendment and Restatement

     110   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01   

Existing Subordinated Debt

2.03   

Existing Letters of Credit

6.06   

Litigation

6.13   

Subsidiaries

8.01   

Existing Liens

11.02   

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

A   

Revolving Loan Notice

B   

Swing Line Loan Notice

C   

Revolving Note

D   

Swing Line Note

E   

Compliance Certificate

F   

Assignment and Assumption

G   

Joinder Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”), is entered into as of
February 3, 2012, among L-3 COMMUNICATIONS CORPORATION, a Delaware corporation
(the “Borrower”), the Guarantors (as defined herein), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.

WHEREAS, the Borrower, Holdings, BANK OF AMERICA, N.A., as administrative agent,
swing line lender and a letter of credit issuer and certain financial
institutions are parties to the Existing Credit Agreement (as defined below);
and

WHEREAS, the parties wish to amend and restate in its entirety the Existing
Credit Agreement on the terms and conditions set forth herein to provide a
revolving credit facility in an aggregate amount of $1,000,000,000 for the
purposes hereinafter set forth, and the Lenders are willing to do so on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” by any Person, means the acquisition by such Person (other than a
transaction that would be classified as a capital expenditure in accordance with
GAAP), in a single transaction or in a series of related transactions, of all or
any substantial portion of the property of another Person, all or any
substantial portion of any division or business unit of any Person, or at least
a majority of the Voting Stock of another Person, in each case whether or not
involving a merger or consolidation with such other Person and whether for cash,
property, services, assumption of Indebtedness, securities or otherwise.

“Additional Senior Notes” means any Indebtedness for borrowed money in the form
of senior notes of the Borrower or any of its Subsidiaries incurred after the
Closing Date.

“Additional Subordinated Debt” means any unsecured Indebtedness for borrowed
money of the Borrower or any of its Subsidiaries incurred after the Closing Date
which (a) to the extent such Indebtedness refinances any Existing Subordinated
Debt, requires no cash payments of principal prior to the Maturity Date,
(b) does not contain limitations on the ability of Borrower or any of its
Subsidiaries to incur Indebtedness which are more restrictive than those found
in Section 4.09 (Incurrence of Indebtedness and Issuance of Preferred Stock) of
the 2005 Indenture, and (c) is subordinated to the Obligations on terms no less
favorable to the Lenders than those governing the 2005 Senior Subordinated
Notes.



--------------------------------------------------------------------------------

“Additional Term Loan Facility” has the meaning specified in Section 2.18(a).

“Additional Term Loan Facility Effective Date” has the meaning specified in
Section 2.18(d).

“Additional Term Loan Lender” has the meaning specified in Section 2.18(c).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Revolving Commitments of all the
Lenders on the Closing Date is ONE BILLION DOLLARS ($1,000,000,000).

“Agreement” means this Amended and Restated Credit Agreement, as amended,
supplemented, restated or otherwise modified from time to time.

“Alternative Currency” means any currency (other than Dollars) of a country that
is a member of the Organization for Economic Cooperation and Development that is
freely tradable and convertible into Dollars, any other currency which is freely
tradable and convertible into Dollars and any other currency approved by the
applicable L/C Issuer and the Administrative Agent.

“Applicable Percentage” means with respect to any Lender, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time; provided that, if the commitment of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.02 or if the Aggregate Revolving
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth in the commitment notification delivered
by the Administrative Agent and the Borrower to such Lender or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level

  

Debt Rating

   Commitment
Fee     Applicable
Margin
for
LIBOR
Loans     Applicable
Margin
for
Base  Rate
Loans     Financial
Letter of
Credit Fee     Commercial
and
Performance
Letter of
Credit Fee   1    ³BBB+ / Baa1 / BBB+      0.150 %      1.250 %      0.250 %   
  1.250 %      0.675 %  2    BBB / Baa2 / BBB      0.200 %      1.375 %     
0.375 %      1.375 %      0.750 %  3    BBB- / Baa3 / BBB-      0.250 %     
1.500 %      0.500 %      1.500 %      0.900 %  4    BB+ / Ba1 / BB+      0.275
%      1.750 %      0.750 %      1.750 %      1.050 %  5    £BB / Ba2 / BB     
0.325 %      2.000 %      1.000 %      2.000 %      1.200 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by the Ratings Agencies (collectively, the “Debt Ratings”) of the Borrower’s non
credit enhanced, senior unsecured long term debt; provided that if a Debt Rating
is issued by each of the Ratings Agencies and there is a split rating, then the
two highest of such Debt Ratings shall apply (with the Debt Rating for Pricing
Level 1 being the highest and the Debt Rating for Pricing Level 5 being the
lowest) in determining the Pricing Level. If there is a split in Debt Ratings of
the two highest ratings of the Ratings Agencies, then the lower Debt Rating of
the two highest shall apply in determining the Pricing Level or, if there is a
multiple split in Debt Ratings of the two highest ratings of the Ratings
Agencies, then the Debt Rating that is one level lower than the highest rating
shall apply in determining the Pricing Level.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 5.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) the amount of any Capital
Lease Obligations of any Person, (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were

 

3



--------------------------------------------------------------------------------

accounted for as a Capital Lease and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Eurodollar Rate at
approximately 11:00 a.m., London time, two Business Days prior to such date for
dollar deposits (for delivery on such day) for a one-month interest period plus
1% and (c) the rate of interest in effect for such day as publicly announced
from time to time by Bank of America as its “prime rate.” The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 11.02(c).

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

“Business” has the meaning specified in Section 6.10.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York or the state where the Administrative
Agent’s Office is located are authorized or required to close under applicable
Laws or are in fact closed and, if such day relates to any Eurodollar Rate Loan,
shall also exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a liability on the balance sheet of that Person; provided that
if any lease which would not be accounted for as a liability under GAAP in
effect on the date hereof shall be required to be accounted for as a liability
as a result of a change in GAAP after the date hereof, such lease shall not be
treated as a Capital Lease for any purpose hereunder.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, of any Person as of the date of
determination, the aggregate liability of such Person under Capital Leases
reflected on a balance sheet of such Person under GAAP.

“Cash Collateralize” has the meaning specified in Section 2.15.

“Cash Equivalents” means (a) securities with maturities of one year or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and time
deposits with maturities of one year or less from the date of acquisition and
overnight bank deposits of any Lender or of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any Lender
or of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than one year with respect to securities
issued or fully guaranteed or insured by the United States Government,
(d) commercial paper of a domestic issuer rated at least A-2 by S&P, P-2 by
Moody’s or F-2 by Fitch, or carrying an equivalent rating by a nationally
recognized rating agency if both of S&P and Moody’s cease publishing ratings of
investments, (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P, A by Moody’s or A by Fitch, (f) securities with maturities of one year
or less from the date of acquisition backed by standby letters of credit issued
by any Lender or any commercial bank satisfying the requirements of clause
(b) of this definition or (g) shares of money market mutual or similar funds
(excluding hedge funds) which (i) invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition, (ii) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940 or
(iii) are rated AAA by S&P, Aaa by Moody’s or AAA by Fitch.

“Change in Law” means the occurrence, after the date of this Agreement (or, in
the case of an Eligible Assignee, after the date such Eligible Assignee becomes
a party to this Agreement), of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented; provided further, that the increased costs associated with a Change
in Law based on the foregoing clauses (i) and (ii) may only be imposed to the
extent the applicable Lender imposes the same charges on other similarly
situated borrowers under comparable credit facilities.

 

5



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” (as such term is defined in Section 13(d)(3) of the Exchange
Act) shall become the “beneficial owner” (as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act), directly or indirectly, of more than 35%
of the Voting Stock (measured by voting power rather than number of shares) of
Holdings (or in the event Holdings is merged with and into the Borrower, the
Borrower);

(b) a majority of the members of the board of directors of Holdings (or in the
event Holdings is merged with and into the Borrower, the Borrower) fail to be
(a) members of the board of directors of Holdings incumbent as of the Closing
Date, or (b) members nominated by the members of the board of directors of
Holdings incumbent on the Closing Date, or (c) members appointed by members of
the board of directors of Holdings nominated under clause (a) or (b);

(c) Holdings (unless it is merged with and into the Borrower) shall, at any
time, cease to own 100% of the Equity Interests of the Borrower;

(d) a “Change of Control” (or any comparable term) shall have occurred under,
and as defined in, the 2009 Senior Note Documents;

(e) a “Change of Control” (or any comparable term) shall have occurred under,
and as defined in, the 2005 Senior Subordinated Note Documents or under the
documentation governing any other Existing Subordinated Debt; or

(f) a “Change of Control” (or any comparable term) shall have occurred under,
and as defined in, the documentation governing any Additional Senior Notes or
any Additional Subordinated Debt.

“Closing Date” means February 3, 2012.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Confidential Executive Summary” means the Confidential Executive Summary dated
January 2012 and delivered to the Lenders in connection with the financing
hereunder.

“Consolidated Cash Interest Expense” means, as of the last day of any fiscal
quarter, the sum of the amount of interest expense, payable in cash, of the
Borrower and its Consolidated Subsidiaries for the four fiscal quarters ended on
such date plus, without duplication, the amount of interest expense, payable in
cash, of Holdings with respect to Indebtedness (including Disqualified Preferred
Stock) guaranteed by the Borrower or any of its Consolidated Subsidiaries for
the four fiscal quarters ended on such date, determined on a consolidated basis
in accordance with GAAP for such period.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income (excluding, without duplication, (u) impairment losses
incurred on goodwill and other intangible assets or on debt or equity
investments computed in accordance with Financial Accounting Standard No. 142 or
other GAAP, (v) gains or losses incurred on the retirement of debt computed in
accordance with Financial Accounting Standard No. 145, (w) extraordinary gains
and losses in accordance with GAAP, (x) gains and losses in connection with
asset dispositions whether or not constituting extraordinary gains and losses,
(y) non-cash gains or losses on discontinued operations) and (z) gains and
losses with respect to judgments or settlements in connection with litigation
matters for such period plus the following to the extent deducted in calculating
such Consolidated Net Income: (a) Consolidated Interest Expense of the Borrower
and its Consolidated Subsidiaries (and all Consolidated Interest Expense of
Holdings with respect to Indebtedness of Holdings guaranteed by the Borrower and
its Subsidiaries) for such period, (b) the provision for Federal, state, local
and foreign income taxes payable by the Borrower and its Consolidated
Subsidiaries for such period, (c) depreciation and amortization expense for such
period and (d) non-cash stock-based compensation expenses for such period, each
as determined on a consolidated basis in accordance with GAAP.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Consolidated Subsidiaries on a consolidated basis, the sum
of (a) all Indebtedness outstanding on such date for borrowed money or with
respect to Disqualified Preferred Stock, the deferred purchase price of property
or services, to the extent, if any, reflected as a liability on the balance
sheet of the Borrower and its Consolidated Subsidiaries on such date in
accordance with GAAP and the amount of Capital Lease Obligations outstanding on
such date, other than any Indebtedness permitted under Section 8.03(i) plus
(b) all Indebtedness of Holdings outstanding on such date for borrowed money or
with respect to Disqualified Preferred Stock, in each case only to the extent
guaranteed by the Borrower or any of its Consolidated Subsidiaries.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ended on such date to (b) Consolidated Cash Interest Expense for such
period, each as determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, as of the last day of any fiscal quarter,
the sum of the amount of interest expense of the Borrower and its Consolidated
Subsidiaries for the four fiscal quarters ended on such date plus the amount of
interest expense of Holdings with respect to Indebtedness of Holdings (including
Disqualified Preferred Stock) guaranteed by the Borrower or any of its
Consolidated Subsidiaries for the four fiscal quarters ended on such date,
determined on a consolidated basis, each in accordance with GAAP for such
period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a)(i) Consolidated Funded Indebtedness as of such date minus (ii) the
Designated Cash Balances to (b) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, the net income of the
Borrower and its Consolidated Subsidiaries for that period, determined on a
consolidated basis in accordance with GAAP for such period.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Worth” means, as of any date of determination, consolidated
stockholders’ equity of Holdings and its Subsidiaries as of that date determined
in accordance with GAAP.

“Consolidated Senior Indebtedness” means, for any period for the Borrower and
its Consolidated Subsidiaries on a consolidated basis, the sum of
(a) Consolidated Funded Indebtedness minus (b) Subordinated Debt of the Borrower
and Indebtedness of Holdings which is guaranteed by the Borrower on a
subordinated basis on terms no less favorable to the Lenders than the
subordination provisions contained in the 2005 Senior Subordinated Notes.

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a)(i) Consolidated Senior Indebtedness as of such date minus (ii) the
Designated Cash Balances to (b) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended.

“Consolidated Subsidiary” means any Subsidiary which is consolidated with the
Borrower for financial reporting purposes under GAAP.

“Consolidated Total Assets” means, as of any date of determination, all assets
of the Borrower and its Consolidated Subsidiaries as determined according to the
consolidated balance sheet contained in the most recent SEC filing.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

8



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to perform its
obligation to fund any portion of its Loans (or participations in respect of
Letters of Credit or Swing Line Loans) within two Business Days of the date
required to be funded by it hereunder, unless such obligation is the subject of
a good faith dispute of which the Borrower has received written notice, (b) has
notified the Borrower, the Administrative Agent or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement that it does not intend to comply with
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, unless such obligation is the subject of a
good faith dispute of which the Borrower has received written notice, (c) has
failed, within two Business Days after written request by the Administrative
Agent, to confirm in a manner reasonably satisfactory to the Administrative
Agent, the L/C Issuer and the Swing Line Lender that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
(or participations in respect of Letters of Credit or Swing Line Loans) provided
that such Lender shall cease to be a Defaulting Lender under this clause
(c) upon providing such confirmation to the Administrative Agent, (d) otherwise
has failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, unless the subject of a good faith dispute of which the Borrower has
received written notice, or (e) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Laws,
or (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in such Lender or direct or indirect parent company thereof
by a Governmental Authority, so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. A Lender that has become a Defaulting Lender because of an event
referenced in this definition may cure such status and shall no longer
constitute a Defaulting Lender as provided in the last paragraph of Section
2.16.

“Designated Cash Balances” means, at any time, the lesser of (a) the actual
unrestricted domestic cash balances on hand of the Borrower and its Subsidiaries
which are not subject to any Liens in favor of any Person in excess of
$25,000,000 and (b) $250,000,000.

“Disqualified Preferred Stock” means any stock (other than common stock) issued
by a Person which is not classified as shareholders’ equity on a balance sheet
of such Person in accordance with GAAP.

“Dollar” and “$” mean lawful money of the United States.

 

9



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any date, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of such date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia and that is not
a Foreign Subsidiary.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender having a
credit rating, or being of a credit quality, comparable to the related Lender
(unless a transfer to such Affiliate would result in increased costs to the
Borrower) and (c) any other Person (other than a natural person) who regularly
invests in, purchases or participates in loans of this type approved by (i) the
Administrative Agent, the applicable L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all laws, rules, orders, regulations,
statutes, ordinances, codes, decrees, or other legally enforceable requirement
(including, without limitation, common law) of any foreign government, the
United States, or any state, local, municipal or other governmental authority,
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment or of human health as affected by the environment
as has been, is now, or may at any time hereafter be, in effect, including, but
not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§ 9601 et seq.; the Toxic
Substance Control Act, 15 U.S.C. §§ 9601 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 1802 et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq.; the Clean Water Act; 33 U.S.C. §§ 1251
et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; or other similar federal
and/or state environmental laws.

“Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, other than any Disqualified Preferred Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder or under any other Loan Document,
(a) taxes imposed on or measured by its net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by any jurisdiction
as a result of a present or former connection between the Administrative Agent
or such Lender or L/C Issuer or other recipient and the jurisdiction imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Lender or L/C Issuer or other recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document), (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any United
States withholding tax that is imposed on amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a), (d) any withholding tax that
is attributable to a recipient’s failure or inability (other than as a result of
Change in Law) to comply with Section 3.01(e) and (e) any United States federal
withholding tax imposed under FATCA.

“Existing Credit Agreement” means, the Credit Agreement, dated as of October 23,
2009 among the Borrower, certain affiliates of the Borrower, each lender from
time to time party thereto and Bank of America, as administrative agent, swing
line lender and L/C issuer, as amended.

“Existing Letters of Credit” means those letters of credit identified on
Schedule 2.03.

 

11



--------------------------------------------------------------------------------

“Existing Subordinated Debt” means the collective reference to the subordinated
indebtedness identified on Schedule 1.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the engagement letter, dated January 3, 2012, between the
Borrower, the Administrative Agent and Merrill Lynch.

“Financial Letter of Credit” means a standby Letter of Credit not constituting a
Performance Letter of Credit.

“Fitch” means Fitch, Inc., and any successor thereto.

“Foreign Lender” means any Lender or Swing Line Lender that is organized under
the laws of a jurisdiction other than that in which the Borrower is resident for
tax purposes. For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that either (i) is not organized under
the laws of the United States, any state thereof or the District of Columbia;
(ii) is a direct or indirect Subsidiary of a Person described in clause (i),
other than any such Subsidiary that is organized under the laws of the United
States, any state thereof or the District of Columbia and that is a Guarantor or
(iii) is a Subsidiary substantially all of whose assets consist of the Equity
Interests of one or more Persons described in clause (i) or (ii).

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized or (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the applicable L/C Issuer and (d) the
Commitments shall have expired or been terminated in full.

 

12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

“GAAP Investment” means any Investment of the types specified in clauses (a) or
(b) of the definition of the term “Investment” herein.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to induce the creation of which
the guaranteeing person has issued a reimbursement or similar obligation, in
either case guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, reimbursement obligations under letters of credit
and any obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee of
any guaranteeing person shall be deemed to be the lower of (a) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means each Person identified as a “Guarantor” on the signature
pages hereto (including L-3 Communications Holdings, Inc.) and each other Person
that joins as a Guarantor pursuant to Section 7.08, together with their
successors and permitted assigns.

 

13



--------------------------------------------------------------------------------

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

“Guaranty Release Date” means the date the Guarantees of the Subsidiaries are
released in accordance with the terms of Section 11.19.

“Holdings” means L-3 Communications Holdings, Inc., a Delaware corporation.

“Immaterial Subsidiary” means, at any time, any Subsidiary which does not have
assets exceeding 5.0% of the Consolidated Total Assets; provided however, that
if any Subsidiary is a not a Wholly Owned Subsidiary, the assets of such
Subsidiary to be included in the above calculation shall be reduced by the
portion of the minority interest for such Subsidiary as reported in the
Borrower’s consolidated balance sheet; provided, further that for purposes of
Section 9.01(f), any two or more Subsidiaries having aggregate assets of 5.0% or
more of the Consolidated Total Assets (calculated, in the case of Non-Wholly
Owned Subsidiaries, in accordance with the preceding proviso) shall not be
considered Immaterial Subsidiaries.

“Incremental Revolving Commitment” has the meaning specified in Section 2.17(a).

“Incremental Revolving Lender” has the meaning specified in Section 2.17(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money (including the Loans
hereunder) or for the deferred purchase price of property or services to the
extent, if any, reflected as a liability on the balance sheet of such Person in
accordance with GAAP (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices
and accrued expenses incurred in the ordinary course of business);

(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument;

(c) all obligations of such Person in respect of acceptances issued or created
for the account of such Person and all reimbursement and other obligations with
respect to any letters of credit (including the Letters of Credit hereunder) and
surety bonds, whether or not matured or drawn;

(d) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof;

(e) the Attributable Indebtedness of such Person with respect to Capital Leases,
Synthetic Lease Obligations and Securitization Transactions;

(f) all obligations of such Person with respect to any Disqualified Preferred
Stock; and

 

14



--------------------------------------------------------------------------------

(g) all Guarantees of such Person in respect of any of the foregoing.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes or Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Insolvent” means, with respect to any Multiemployer Plan, the meaning of such
term provided in Section 4245 of ERISA. Derivatives of such term have
corresponding meanings.

“Intellectual Property” has the meaning specified in Section 6.09.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and, as selected by the Borrower in its Revolving Loan
Notice, ending on the date one, two, three or six months thereafter, or, if
funding for such period is available to all Lenders, one day, one week, two
weeks, nine months or twelve months thereafter, or, upon consent of all the
Lenders, such other period that is less than twelve months, as requested by the
Borrower; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a division or business unit.

 

15



--------------------------------------------------------------------------------

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a direct or indirect Subsidiary (other than
an Immaterial Subsidiary) in accordance with the provisions of Section 7.08.

“Joint Book Running Managers” means each of Merrill Lynch, Barclays Capital, the
investment banking division of Barclays Bank PLC, Credit Agricole Corporate &
Investment Bank, Deutsche Bank Securities Inc., SunTrust Robinson Humphrey,
Inc., The Bank of Nova Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank
National Association and Wells Fargo Bank, N.A.

“Joint Lead Arrangers” means each of Merrill Lynch, Barclays Capital, the
investment banking division of Barclays Bank PLC, Credit Agricole Corporate &
Investment Bank, Deutsche Bank Securities Inc., SunTrust Robinson Humphrey,
Inc., The Bank of Nova Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank
National Association and Wells Fargo Bank, N.A.

“Laws” means as to any Person, any law, treaty, executive order, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any Unreimbursed Amount in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder and any other Lender in its capacity as issuer of Letters of
Credit hereunder who has been selected by the Borrower and who has agreed to act
as an L/C Issuer hereunder in accordance with the terms hereof or any successor
issuer of Letters of Credit that agrees to act as an L/C Issuer at the request
of the Borrower and to whom the Administrative Agent consents (such consent not
to be unreasonably withheld).

 

16



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the Dollar Equivalent
of the aggregate amount available to be drawn under all outstanding Letters of
Credit plus the aggregate of all Unreimbursed Amounts. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.08. For all
purposes of this Agreement, if on any date of determination a standby Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender and each Incremental
Revolving Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a standby Letter of
Credit or a commercial Letter of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Capital Lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, and the
Fee Letter, each as amended, modified, supplemented, extended, renewed, restated
or substituted from time to time.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or condition (financial or otherwise) of Holdings,
the Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this or any of the other Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder.

 

17



--------------------------------------------------------------------------------

“Materials of Environmental Concern” means any substances, materials or wastes
of any nature, defined, listed or regulated as “hazardous” or “toxic” (or words
of similar meaning) in or under, that could give rise to liability under, or are
otherwise regulated by, any applicable Environmental Law, including, without
limitation, asbestos or asbestos-containing material, polychlorinated biphenyls,
urea-formaldehyde insulation, petroleum (including gasoline or crude oil or any
fraction thereof) or petroleum products, explosive or radioactive materials,
radon gas, or infectious or medical wastes.

“Maturity Date” means February 3, 2017.

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Proceeds” means (a) the aggregate cash proceeds (including Cash
Equivalents) received by the Borrower or any of its Subsidiaries in respect of
any conveyance, sale, lease, assignment, transfer or other disposition of
property, business or assets (for the purposes of this definition, “Asset
Sale”), in each case net of (without duplication) (i) the amount required to
repay any Indebtedness (other than the Loans) secured by a Lien on any assets of
the Borrower or a Subsidiary that are sold or otherwise disposed of in
connection with such Asset Sale and (ii) reasonable and appropriate amounts
established by the Borrower or such Subsidiary, as the case may be, as a reserve
against liabilities associated with such Asset Sale and retained by the Borrower
or such Subsidiary, (iii) the reasonable expenses (including legal fees and
brokers’ and underwriters’ commissions, lenders fees, credit enhancement fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums and other customary fees, in any case, paid to third parties or, to the
extent permitted hereby, Affiliates) incurred in effecting such Asset Sale and
(iv) any taxes reasonably attributable to such Asset Sale and reasonably
estimated by the Borrower or such Subsidiary to be actually payable, and (b) any
cash payments received in respect of promissory notes or other evidences of
Indebtedness delivered to the Borrower or such Subsidiary in respect of an Asset
Sale.

“Non-Guarantor Subsidiary” means any Consolidated Subsidiary of the Borrower
that is not a Guarantor.

“Non-Guarantor Operating Assets” means, as of any date of determination, the sum
of (a) total assets of the Non-Guarantor Subsidiaries as determined according to
the financial statements contained in the most recent SEC filing required by
Section 7.01 minus (b) minority interests in Non-Guarantor Subsidiaries as
determined according to the financial statements contained in the most recent
SEC filing required by Section 7.01 plus (c) to the extent not

 

18



--------------------------------------------------------------------------------

otherwise included in clause (a) above, the aggregate amount of GAAP Investments
of the Borrower, Holdings or any Consolidated Subsidiary in any Person that is
not a Consolidated Subsidiary.

“Non-Wholly Owned Subsidiary” means any Subsidiary of the Borrower that is not a
Wholly Owned Subsidiary.

“Nonconsenting Lender” has the meaning specified in Section 11.13.

“Note” means the Revolving Notes and the Swing Line Note, individually or
collectively, as appropriate.

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising (i) under any Loan Document or (ii) otherwise with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. “Obligations” shall also include any Swap Contract between any
Loan Party and any Lender or Affiliate of a Lender and all obligations under any
Treasury Management Agreement between any Loan Party and any Lender or an
Affiliate of any Lender.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans occurring on such
date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(iii) with respect to any L/C Obligations on any date, the Dollar Equivalent of
the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the greater of (a) the Federal Funds Rate and (b) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation.

 

19



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(i).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to the provisions of Title IV of ERISA or Sections 412 or 430 of the
Code and is sponsored or maintained by the Borrower or any ERISA Affiliate or to
which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

“Performance Letter of Credit” means a standby Letter of Credit issued to ensure
the performance of services and/or delivery of goods by or on behalf of the
Borrower or any of its Subsidiaries.

“Permitted Liens” means those Liens permitted to exist pursuant to Section 8.01.

“Permitted Receivables Program” means any receivables securitization program
pursuant to which the Borrower or any of the Subsidiaries sells accounts
receivable and related receivables in a “true sale” transaction; provided,
however, that any related Indebtedness incurred to finance the purchase of such
accounts receivable does not exceed $250,000,000 at any time outstanding and
such Indebtedness is not includible on the balance sheet of the Borrower or any
Subsidiary in accordance with GAAP and applicable regulations of the SEC.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by, maintained by or contributed to the
Borrower.

“Platform” means Intralinks or another similar electronic system.

“Post-Closing Net Asset Investment Amount” means, the excess, if any, of (a) the
aggregate amount of (i) investments made by the Borrower and its Subsidiaries
from and after the Closing Date in assets employed in their respective
businesses or in a Similar Business and (ii) Acquisitions made by the Borrower
and its Subsidiaries from and after the Closing Date minus (b) Net Proceeds
received by the Borrower or any of its Subsidiaries from and after the Closing
Date.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.08(a), (b) and (c), that any Acquisition, any conveyance,
sale, assignment or other disposition of assets pursuant to Section 8.05(l) and
the Spin-off Transaction shall be deemed to

 

20



--------------------------------------------------------------------------------

have occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such Acquisition or the Spin-off Transaction, as
applicable, for which the Borrower has delivered financial statements pursuant
to Section 7.01. In connection with the foregoing, income statement items
attributable to the Person or property or assets acquired shall be included to
the extent relating to any period applicable in such calculations to the extent
(i) such items are not otherwise included in such income statement items for the
Borrower and its Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01 (provided, that any non-recurring
consulting, investment banking, legal, accounting, auditing, financing, change
of control and/or similar costs incurred in connection with any Acquisition and
included in the income statement of the Person or property or assets acquired
shall not be so included), (ii) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent and
(iii) any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such Acquisition
and any Indebtedness of the Person or property acquired which is not retired in
connection with such Acquisition (A) shall be deemed to have been incurred as of
the first day of the most recent four fiscal quarter period preceding the date
for such Acquisition and (B) if such Indebtedness has a floating or formula
rate, shall have an implied rate of interest for the most recent four fiscal
quarter period preceding the date for such Acquisition for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.
Additionally, in connection with the foregoing, income statement items
attributable to the Person or property or assets disposed of in connection with
the Spin-off Transaction or a conveyance, sale, assignment or other disposition
of assets pursuant to Section 8.05(l) shall be excluded to the extent relating
to any period applicable in such calculations to the extent such items are
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01.

“Properties” has the meaning specified in Section 6.10.

“Ratings Agencies” means S&P, Moody’s and Fitch.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reorganization” means, with respect to any Multiemployer Plan, has the meaning
provided such term in Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

21



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, (a) Lenders having
more than 50% of the Aggregate Revolving Commitments or (b) if the commitment of
each Lender to make Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have expired or been terminated pursuant to Section 9.02,
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded from both the numerator and the denominator for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, senior vice
president, vice president, controller, chief financial officer, treasurer or
assistant treasurer of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by an L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, (iv) in the case of
any Existing Letters of Credit denominated in an Alternative Currency, the
Closing Date, (v) such other dates as the Borrower may reasonably request from
time to time and (vi) such other dates as the applicable L/C Issuer or the
Administrative Agent shall require provided that the Borrower receives prompt
notice thereof.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth in the commitment notification delivered by the
Administrative Agent and the Borrower to such Lender or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Revolving Commitment Increase Effective Date” has the meaning specified in
Section 2.17(d).

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

22



--------------------------------------------------------------------------------

“Revolving Note” has the meaning specified in Section 2.11(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
Subsidiary or Affiliate of the Borrower.

“Similar Business” means a business, at least a majority of whose revenues in
the most recently ended calendar year were derived from (a) the sale of defense
or homeland security products, electronics, communications systems, aerospace
products, avionics products and/or communications products, (b) any services
related thereto, (c) any business of the Borrower and/or its Subsidiaries
existing as of the Closing Date, (d) any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
ancillary thereto and (e) any combination of any of the foregoing.

“Single Employer Plan” means any Pension Plan maintained solely by Holdings, the
Borrower or any ERISA Affiliates.

“Spin-off Subsidiaries” means one or more Subsidiaries of Holdings (other than
the Borrower) whose business and assets are part of the Borrower’s Government
Services segment to be spun-off to Holdings’ shareholders in connection with the
Spin-off Transaction.

“Spin-off Transaction” means the distribution to Holdings’ shareholders of
Equity Interests in a new publicly traded government services company
representing approximately $[2.0] billion in revenues in 2011, which will
include the systems engineering and technical assistance, training and
operational support services businesses that are part of the Borrower’s
Government Services segment (all as publicly disclosed by the Borrower on
July 28, 2011), including any Spin-off Subsidiaries.

“Spot Rate” for any Alternative Currency on any date means the rate quoted by
the applicable L/C Issuer as the spot rate for the purchase by such L/C Issuer
of such Alternative Currency with Dollars through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to such date; provided that, if agreed to by the Borrower, such L/C Issuer may
obtain such spot rate from another financial institution designated by such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such Alternative Currency; and provided
further that such L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

 

23



--------------------------------------------------------------------------------

“Subordinated Debt” means the Existing Subordinated Debt and any Additional
Subordinated Debt.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which the shares of stock
or other interests having ordinary voting power for the election of a majority
of the board of directors or other governing body (other than stock or interests
having such power only by reason of the happening of a contingency) are at the
time beneficially owned, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

“Swap Contract Obligations” means the obligations of the Borrower or any of its
Subsidiaries to make payments to counterparties under Swap Contracts in the
event of the occurrence of a termination event thereunder.

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” has the meaning specified in Section 2.11.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Syndication Agent” means Barclays Capital, the investment banking division of
Barclays Bank PLC.

 

24



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so called synthetic or off balance sheet lease which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $50,000,000.

“Total Assets” means, as of any date of determination, the total assets of
Holdings, the Borrower and its Consolidated Subsidiaries as determined according
to the financial statements contained in the most recent SEC filing required by
Section 7.01.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCP” means the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, as the same
may be amended from time to time.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means, of any Person, as of any date, the Equity Interest of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

“Wholly Owned Subsidiary” means a Subsidiary of the Borrower, the Equity
Interest of which is 100% owned and controlled, directly or indirectly, by the
Borrower.

“2005 Indenture” means that certain indenture dated as of July 29, 2005 between
the Borrower and The Bank of New York, as trustee, as such indenture may be
amended, modified, restated or supplemented and in effect from time to time in
accordance with the terms hereof and thereof.

“2005 Senior Subordinated Note Documents” means the 2005 Senior Subordinated
Notes and the 2005 Indenture.

 

25



--------------------------------------------------------------------------------

“2005 Senior Subordinated Notes” means those certain 6 3/8% guaranteed senior
subordinated notes due 2015 issued by the Borrower under the 2005 Indenture in
the original principal amount of $1,000,000,000, together with any note issued
in exchange or substitution therefor, as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“2009 Indenture” means that certain indenture dated as of October 2, 2009
between the Borrower and The Bank of New York Mellon, as trustee, as such
indenture may be amended, modified, restated or supplemented and in effect from
time to time in accordance with the terms hereof and thereof.

“2009 Senior Note Documents” means the 2009 Senior Notes and the 2009 Indenture.

“2009 Senior Notes” means those certain 5.20% senior notes due 2019 issued by
the Borrower under the 2009 Indenture in the original principal amount of
$1,000,000,000, together with any note issued in exchange or substitution
therefor, as the same may be amended, modified or supplemented from time to time
in accordance with the terms hereof and thereof.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

26



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, applied consistently throughout the periods reflected
therein, except as otherwise specifically prescribed herein. For the avoidance
of doubt, any obligations or liabilities of a Person which are identified in
footnote disclosures but not the balance sheet of such Person shall not be
considered liabilities on the balance sheet of such Person under GAAP.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) if a
request for such an amendment has been made, the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c) Pro Forma Basis Calculation. Notwithstanding the foregoing, the parties
hereto acknowledge and agree that all calculations of the Consolidated Interest
Coverage Ratio, Consolidated Leverage Ratio and the Consolidated Senior Leverage
Ratio for purposes of determining compliance with Section 8.08(a), (b) and
(c) shall be made on a Pro Forma Basis.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding up if there is no nearest number).

1.05 Exchange Rates; Currency Equivalents.

The applicable L/C Issuer shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of L/C Credit
Extensions and Outstanding

 

27



--------------------------------------------------------------------------------

Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the applicable L/C Issuer.

1.06 Additional Alternative Currencies.

Any request for a Letter of Credit in a currency not otherwise specified in the
definition of “Alternative Currency” shall be made to the Administrative Agent
not later than 11:00 a.m., five Business Days prior to the date of the desired
L/C Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and the applicable L/C Issuer, in their sole discretion).
In the case of any such request, the Administrative Agent shall promptly notify
such L/C Issuer thereof. Such L/C Issuer shall notify the Administrative Agent,
not later than 11:00 a.m., two Business Days after receipt of such request
whether it consents to the issuance of Letters of Credit in such requested
currency and, if such L/C Issuer so consents, such currency shall thereupon be
deemed with respect to such L/C Issuer, an Alternative Currency. Any failure by
the applicable L/C Issuer to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such L/C
Issuer to permit Letters of Credit to be issued in such requested currency. The
Administrative Agent shall promptly notify the Borrower of the applicable L/C
Issuer’s response to any request pursuant to this Section 1.06.

1.07 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.08 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate

 

28



--------------------------------------------------------------------------------

Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Commitment. Within the limits of
each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Revolving Loans.

(a) Each Revolving Borrowing, each conversion of Revolving Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
and (ii) on the requested date of any Borrowing of Base Rate Revolving Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration,
the applicable notice must be received by the Administrative Agent not later
than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurodollar Rate Loans, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation of Eurodollar Rate Loans, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Revolving Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Revolving Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $100,000 in excess thereof. Each Revolving
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Revolving Borrowing, a conversion of Revolving Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Revolving Loans
to be borrowed, converted or continued, (iv) the Type of Revolving Loans to be
borrowed or to which existing Revolving Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Revolving Loan in a Revolving Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Revolving Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

29



--------------------------------------------------------------------------------

(b) Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding Section. In the case of a Revolving Borrowing, each
Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Revolving Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, if such Borrowing is the initial Credit
Extension, Section 5.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than twenty Interest Periods in
effect with respect to Revolving Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in an Alternative Currency for the account of
the Borrower or any of its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Revolving Commitments and (y) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment. Each request by the Borrower for
the

 

30



--------------------------------------------------------------------------------

issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit, if the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Lenders have approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the applicable L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the applicable L/C Issuer
shall prohibit, or request that the applicable L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the applicable L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the applicable
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the applicable L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the applicable
L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the applicable L/C Issuer; or

(C) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency.

(D) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, provided that the
events described in this clause (D) shall not relieve the L/C Issuer from its
obligations to issue any Letter of Credit if (1) the provisions of
Section 2.16(d) are available to be utilized by the L/C Issuer on the date of
issuance of the Letter of Credit to reallocate the Applicable Percentages of the
non-Defaulting Lenders so as to eliminate the L/C Issuer’s risk with respect to
such Defaulting Lender by reducing such Defaulting Lender’s Applicable
Percentage with respect to such Letter of Credit to zero or (2) if the
provisions of Section 2.16(d) are not available

 

31



--------------------------------------------------------------------------------

for use as described in clause (1), the L/C Issuer has entered into satisfactory
arrangements with the Borrower (such as through the delivery of Cash Collateral)
or such Defaulting Lender to eliminate the L/C Issuer’s risk with respect to
such Defaulting Lender, including as described in Section 2.15.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) the applicable L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days or, in the case of Letters of Credit denominated in an Alternative
Currency, three Business Days (or such later date and time as the Administrative
Agent and the applicable L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and requested currency thereof and in the absence of specification of
currency shall be deemed a request for a Letter of Credit denominated in
Dollars; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
L/C Issuer may reasonably require. Additionally, the Borrower shall

 

32



--------------------------------------------------------------------------------

furnish to the applicable L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the applicable L/C Issuer or
the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the applicable L/C Issuer will
provide the Administrative Agent with a copy thereof and inform the
Administrative Agent whether such Letter of Credit Application is for a
Financial Letter of Credit, a Performance Letter of Credit or a commercial
Letter of Credit. Unless the applicable L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 5.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, the applicable L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the applicable
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto Extension Letter of Credit”); provided that any such Auto Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non Extension Notice Date”) in each such
twelve month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to the applicable L/C Issuer
for any such extension. Once an Auto Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the applicable L/C Issuer shall not permit any such
extension if (A) the applicable L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non Extension Notice Date
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each such case directing the applicable L/C Issuer not to permit such
extension.

 

33



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. Each L/C Issuer shall provide the Administrative Agent with a written
update on a monthly basis of the outstanding Letters of Credit for which it is
the L/C Issuer, and the Administrative Agent shall promptly send a copy of each
such update to the Borrower upon its receipt.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof, including, in the case of a
Letter of Credit denominated in an Alternative Currency, both the Alternative
Currency amount of such drawing and the estimated Dollar Equivalent thereof. In
the case of a Letter of Credit denominated in an Alternative Currency, the
Borrower shall reimburse the applicable L/C Issuer through the Administrative
Agent in Dollars in the Dollar Equivalent of the amount of the applicable
drawing in such Alternative Currency as so notified by the applicable L/C
Issuer; provided, that, with respect to any reimbursement obligations of the
Borrower arising from the presentment to the applicable L/C Issuer of a draft
under a Letter of Credit denominated in an Alternative Currency, the Borrower
may make payment in the applicable Alternative Currency if such payment is
received by the applicable L/C Issuer on the date such draft is paid by the
applicable L/C Issuer. Not later than 3:00 p.m. on the date of any payment by
the applicable L/C Issuer under a Letter of Credit if the applicable L/C Issuer
delivers notice of such payment by 11:00 a.m. on such day (or, if notice of such
payment by the applicable L/C Issuer is delivered after 11:00 a.m., not later
than 10:00 a.m. the next succeeding Business Day) (each such date, an “Honor
Date”), the Borrower shall reimburse the applicable L/C Issuer in an amount
equal to the amount of such drawing. If the Borrower fails to so reimburse the
L/C Issuer by the time set forth in the preceding sentence, the amount of the
unreimbursed drawing shall become the unreimbursed amount (the “Unreimbursed
Amount”). The Administrative Agent shall promptly notify each Lender of the
Honor Date, the Unreimbursed Amount, and the amount of such Lender’s Applicable
Percentage thereof. Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender with a Revolving Commitment shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer, in Dollars, at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.

 

34



--------------------------------------------------------------------------------

(iii) Any Unreimbursed Amount shall be due and payable on demand and shall bear
interest at (A) the rate applicable to Base Rate Loans from the Honor Date to
the date of reimbursement is required pursuant to Section 2.03(c)(i) and
(B) thereafter, the Default Rate. Each Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such Unreimbursed Amount and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its L/C Advance pursuant to this Section 2.03(c) to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the applicable L/C Issuer.

(v) Each Lender’s obligation to make L/C Advances to reimburse the applicable
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the applicable L/C Issuer, the
Borrower, any Subsidiary or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by the
applicable L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the applicable L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

35



--------------------------------------------------------------------------------

(ii) If any payment received by the applicable L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the applicable L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the applicable L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent (on behalf of the
applicable L/C Issuer), plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute.

(i) The obligation of the Borrower to reimburse the applicable L/C Issuer for
each drawing under each Letter of Credit and to repay each Unreimbursed Amount
shall be absolute and unconditional under any and all circumstances and
irrespective of any set off, counterclaim or defense to payment which the
Borrower may have or have had against the applicable L/C Issuer, any Lender or
any beneficiary of a Letter of Credit.

(ii) The Borrower also agrees with the L/C Issuers that the L/C Issuers, the
Administrative Agent and their respective Related Parties shall not be
responsible for, and the Borrower’s obligation to reimburse the applicable L/C
Issuer for each drawing under each Letter of Credit and to repay each
Unreimbursed Amount shall not be affected by, among other things, (i) the
validity or genuineness of documents or of any endorsements thereon (or any
other instrument transferring or assigning such Letter of Credit), even though
such documents shall in fact prove to be invalid, fraudulent or forged (unless
the applicable L/C Issuer has actual knowledge of such invalidity, fraud or
forgery), (ii) any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred, or (iii) any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.

(iii) Neither the applicable L/C Issuer, nor any Lender, nor, the Administrative
Agent and their respective Related Parties shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by the applicable L/C Issuer’s gross
negligence or willful misconduct.

(iv) The Borrower agrees that any action taken or omitted by the applicable L/C
Issuer under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of the applicable L/C Issuer, the Administrative Agent,
any Lender or any of their respective Related Parties to the Borrower.

 

36



--------------------------------------------------------------------------------

(v) If any draft shall be presented for payment under any Letter of Credit, the
responsibility of the applicable L/C Issuer to the Borrower in connection with
such draft shall, in addition to any payment obligation expressly provided for
in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or ascertain or
inquire as to the authority of the Person executing or delivering any such
document. None of the applicable L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the applicable L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Notwithstanding anything in
clauses (i) through (v) of Section 2.03(e) to the contrary, the Borrower may
have a claim against the applicable L/C Issuer, and the applicable L/C Issuer
may be liable to the Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which were caused by the applicable L/C Issuer’s willful misconduct or
gross negligence or the applicable L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.

(g) [Intentionally Omitted].

(h) Applicability of ISP or UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a standby Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to such Letter of Credit, and when a commercial
Letter of Credit is issued, the rules of the UCP shall apply to such commercial
Letter of Credit.

 

37



--------------------------------------------------------------------------------

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.08. Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer, at a rate per annum, in the case of Bank of America, in its capacity as
L/C Issuer, specified in the Fee Letter and in the case of any other L/C Issuer,
as may be agreed upon between the Borrower and such L/C Issuer, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the last
Business Day of each March, June, September and December in respect of the most
recently ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.08. In addition, the Borrower shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Determination of Exchange Rate. On each Revaluation Date with respect to
each outstanding Letter of Credit denominated in an Alternative Currency, the
applicable L/C Issuer shall determine the Spot Rate as of such Revaluation Date
with respect to the applicable Alternative Currency and shall promptly notify
the Administrative Agent and the Borrower thereof and of the Dollar Equivalent
of all Letters of Credit denominated in such Alternative Currency outstanding on
such Revaluation Date. The Spot Rate so determined shall become effective on
such Revaluation Date and shall remain effective until the next succeeding
Revaluation Date.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

38



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Revolving Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Revolving Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
Notwithstanding anything contained herein to the contrary, so long as any Lender
is a Defaulting Lender, the Swing Line Lender shall not be required to fund any
Swing Line Loan, provided that the Swing Line Lender will not be relieved of its
obligations to fund any Swing Line Loan if (i) the provisions of Section 2.16(d)
are available to be utilized by the Swing Line Lender on the date the Swing Line
Loan is funded to reallocate the Applicable Percentages of the non-Defaulting
Lenders so as to eliminate the Swing Line Lender’s risk with respect to such
Defaulting Lender by reducing such Defaulting Lender’s Applicable Percentage
with respect to such Swing Line Loan to zero or (ii) if the provisions of
Section 2.16(d) are not available for use as described in clause (i), the Swing
Line Lender is otherwise satisfied that the related exposure will be covered by
the Commitments of the non-Defaulting Lenders or has entered into satisfactory
arrangements with the Borrower (such as through the delivery of Cash Collateral)
or such Defaulting Lender to otherwise eliminate the Swing Line Lender’s risk
with respect to such Defaulting Lender.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 3:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer

 

39



--------------------------------------------------------------------------------

of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 5.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c) Participations in Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request in writing that each Lender with a Revolving Commitment fund its risk
participation in any Swing Line Loan. Upon receipt of such request, each Lender
shall make an amount equal to its Applicable Percentage of the amount of the
applicable Swing Line Loan specified in such written request available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such request. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (ii) shall be conclusive absent manifest error.

(iii) Each Lender’s obligation to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

40



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its risk participation pursuant to this Section 2.04 to
pay such Lender’s Applicable Percentage of any Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans in whole or in part without
premium or penalty, except as set forth in Section 3.05; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (B) on the date of prepayment of Base Rate Revolving Loans; and (ii) any
prepayment shall be in a principal amount of $2,000,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Revolving Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Revolving Loans of the Lenders in accordance
with their respective Applicable Percentages.

 

41



--------------------------------------------------------------------------------

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Revolving Commitments then in effect, the Borrower shall immediately prepay
Revolving Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans the
Total Outstandings exceed the Aggregate Revolving Commitments then in effect. If
for any reason the Outstanding Amount of all Swing Line Loans exceed the Swing
Line Sublimit, the Borrower shall immediately prepay the Swing Line Loans in an
aggregate amount equal to such excess.

2.06 Termination or Reduction of Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$100,000 in excess thereof, (iii) the Borrower shall not terminate or reduce the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such Swing Line
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. Any reduction
of the Aggregate Revolving Commitments shall be applied to the Revolving
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans outstanding on such date.

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date within one Business Day of demand therefor by the Swing Line Lender
and (ii) the Maturity Date.

 

42



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Loans (excluding, for the avoidance of doubt, any
Outstanding Amount of Swing Line Loans) and (ii) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Section 5.02 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

 

43



--------------------------------------------------------------------------------

(b) Other Fees. The Borrower shall pay to Merrill Lynch and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360 day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such Note shall (i) in the
case of Revolving Loans, be in the form of Exhibit C (a “Revolving Note”), and
(ii) in the case of Swing Line Loans, be in the form of Exhibit D (a “Swing Line
Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

44



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
deduction for any counterclaim or setoff. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein; provided, that with respect to any reimbursement obligations of the
Borrower arising from the presentment to the applicable L/C Issuer of a draft
under a Letter of Credit denominated in an Alternative Currency, the Borrower
may make payment in the applicable Alternative Currency if such payment is
received by the applicable L/C Issuer on the date such draft is paid by the
applicable L/C Issuer. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage of such payment in like funds as received by
wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Rate Loans (or, in the
case of any Revolving Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Revolving Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Revolving Borrowing available to the Administrative Agent, then the applicable
Lender agrees to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender’s share of the applicable Revolving Borrowing is
not made available to the Administrative Agent by such Lender within three
Business Days of the date such amount is made available to the Borrower, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Base Rate Loans hereunder, on
demand, from the Borrower. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Revolving Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Revolving Loan included in such Revolving
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

45



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the applicable L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

46



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Revolving Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Revolving Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and other amounts owing
them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 [Intentionally Omitted].

2.15 Cash Collateral and Other Credit Support.

(a) Certain Credit Support Events; Grant of Security Interest.

(i) Upon the request of the Administrative Agent, (A) if the applicable L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an Unreimbursed Amount, or (B) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, within two Business Days of the
occurrence of any event in (A) or (B) above, Cash Collateralize the then
Outstanding Amount of all L/C Obligations.

 

47



--------------------------------------------------------------------------------

(ii) If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all L/C Obligations at such time exceeds 102% of the
Aggregate Revolving Commitments then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Aggregate Revolving Commitments then in effect.

(iii) (x) Sections 2.05(c), 2.16, and 9.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder, (y) Section 2.03(a)(iii)(D)
contemplates the delivery of Cash Collateral or other credit support in certain
circumstances to support the issuance of Letters of Credit, and (z) Section 2.04
contemplates the delivery of Cash Collateral or other credit support in
connection with the issuance of Swing Line Loans. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders (including the Swing Line Lender), a security interest in all such cash,
deposit accounts and all balances therein, and all other property provided as
collateral pursuant to Section 2.03, Section 2.04, Section 2.05(c), Section 2.16
and Section 9.02(c), and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked deposit accounts at Bank of America. For the avoidance of
doubt, to the extent that any other Person may have a superior or equal claim,
by virtue of an intercreditor arrangement, tag-along right or any other term in
any other document or instrument, to share in any Cash Collateral or other
credit support provided pursuant to any of the aforementioned sections of this
Agreement, the L/C Issuer, Swing Line Lender or Administrative Agent, as
applicable, may take such provisions into account in determining whether Cash
Collateral or other credit support is satisfactory. For purposes of this
Section 2.15, Section 2.03, Section 2.04, Section 2.05(c), Section 2.16,
Section 9.02(c) and Section 9.03, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Administrative Agent, the applicable L/C Issuer and the Lenders (including, the
Swing Line Lender) cash or deposit account balances pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings.

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, (i) Cash Collateral or other credit support (and proceeds thereof)
provided by any Defaulting Lender pursuant to Sections 2.03 or 2.04 to support
the obligations of such Lender in respect of Letters of Credit or Swing Line
Loans shall be held and applied, first, to fund the L/C Advances of such Lender,
such Lender’s funding of participations in Swing Line Loans, or such Lender’s
Applicable Percentage of Base Rate Revolving Loans used to repay Unreimbursed
Amounts, L/C Advances or Swing Line Loans with respect to which such collateral
or other credit support was provided, as applicable, and, second, to fund any
interest accrued for the benefit of the L/C Issuer or Swing Line Lender pursuant
to Sections 2.03(c)(vi) and 2.04(c)(ii) allocable to such Lender, and (ii) Cash
Collateral and other credit support (and proceeds thereof) otherwise provided by
or on behalf of any Loan Party under Sections 2.03, 2.04, 2.05(c), 2.16 or
9.02(c) to support L/C Obligations or Swing Line Loans shall be held and
applied, first, to the satisfaction of the specific L/C Obligations, Swing Line
Loans or obligations to fund participations therein of the applicable Defaulting
Lender for which the Cash Collateral or other

 

48



--------------------------------------------------------------------------------

credit support was so provided and, second, if remedies under Section 9.02 shall
have been exercised, to the application of such collateral or other credit
support (or proceeds thereof) to any other Obligations in accordance with
Section 9.03.

(c) Release. Cash Collateral and other credit support provided under Sections
2.03 or 2.04 in connection with any Lender’s status as a Defaulting Lender shall
be released to the Person that provided such collateral or other credit support
(except as the L/C Issuer, Swing Line Lender and the Person providing such
collateral or other credit support may agree otherwise (as applicable)) promptly
following the earlier to occur of (A) the termination of such Lender’s status as
a Defaulting Lender or (B) following the L/C Issuer’s or Swing Line Lender’s (as
applicable) good faith determination that there remain outstanding no L/C
Obligations or Swing Line Loans, as applicable, as to which it has actual or
potential fronting exposure in relation to such Lender as to which it desires to
maintain Cash Collateral or other credit support; subject, however, to the
additional condition that, as to any such collateral or other credit support
provided by or on behalf of a Loan Party, no Default or Event of Default shall
then have occurred and be continuing

2.16 Defaulting Lenders.

Notwithstanding anything contained in this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(b) Reallocation of Loan Payments. Any payment or prepayment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article IX or otherwise) shall be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third,
to Cash Collateralize the L/C Issuer’s fronting exposure with respect to such
Defaulting Lender in accordance with Section 2.15, but only to the extent the
Applicable Percentage of such fronting exposure allocated to such Defaulting
Lender has not been reallocated to non-Defaulting Lenders pursuant to
Section 2.16(d); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future fronting exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.15; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender,

 

49



--------------------------------------------------------------------------------

the L/C Issuer or the Swing Line Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Advance in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(d), with any excess
after the application set forth in this proviso applied in accordance with the
foregoing provisions of this sentence. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(c) Certain Fees. Such Defaulting Lender (i) shall not be entitled to receive
any commitment fee on the unused portion of its commitment pursuant to
Section 2.09(a) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender in respect of its
unused Commitment) and (ii) shall not be entitled to receive any Letter of
Credit Fees pursuant to Section 2.03(i) for any period during which such Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to such Defaulting
Lender). If any Defaulting Lenders’ L/C Obligations are neither cash
collateralized nor reallocated pursuant to this Section 2.16, then, without
prejudice to any rights or remedies of the L/C Issuer or any Lender hereunder,
all fees payable to such Defaulting Lender under Section 2.03 shall be payable
to the L/C Issuer until such L/C Obligations are cash collateralized or
reallocated.

(d) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
(i) During any period in which there is a Defaulting Lender as to which the L/C
Issuer or Swing Line Lender (as applicable) has not received Cash Collateral or
other credit support acceptable to it in respect of the related participation
and funding obligations of such Defaulting Lender, then upon the request of the
L/C Issuer or Swing Line Lender (as applicable) to the Administrative Agent, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of such Defaulting Lender; provided, that, in all cases, the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans shall not exceed the positive difference, if any,
between (1) the Commitment of such non-Defaulting Lender and (2) the aggregate
Outstanding Amount of the Revolving Loans of such Lender, plus such Lender’s
Applicable

 

50



--------------------------------------------------------------------------------

Percentage of the Outstanding Amount of all other L/C Obligations (prior to
giving effect to such reallocation), plus such Lender’s Applicable Percentage of
the Outstanding Amount of all other Swing Line Loans (prior to giving effect to
such reallocation). For the avoidance of doubt, this Section 2.16(d) will
operate for the benefit of the L/C Issuer and the Swing Line Lender
notwithstanding the fact that a Letter of Credit is issued or a Swing Line Loan
is made at the time that one or more Defaulting Lenders exist hereunder
(regardless of whether the L/C Issuer or the Swing Line Lender has notice
thereof). Notwithstanding any provision contained herein to the contrary, on and
as of the date of such reallocation, the conditions specified in Sections
5.02(a) and (b) shall have been satisfied (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time).

(ii) If the reallocation described in this Section 2.16(d) cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under applicable law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lender’s fronting exposure
and (y) second, Cash Collateralize the L/C Issuer’s fronting exposure in
accordance with the procedures set forth in Section 2.15.

A Lender that has become a Defaulting Lender because of an event referenced in
the definition of Defaulting Lender may cure such status and shall no longer
constitute a Defaulting Lender as a result of such event when (i) such
Defaulting Lender shall have fully funded or paid, as applicable, all Loans,
participations in respect of Letters of Credit or Swing Line Loans or other
amounts required to be funded or paid by it hereunder as to which it is
delinquent (together, in each case, with such interest thereon as shall be
required to any Person as otherwise provided in this Agreement), (ii) the
Administrative Agent and the Borrower shall have received a certification by
such Defaulting Lender of its ability and intent to comply with the provisions
of this Agreement going forward, and (iii) each of (w) the Administrative Agent,
(x) the L/C Issuer, (y) the Swing Line Lender and any other Lender as to which a
delinquent obligation was owed, and (z) in the case of the failure to fund any
Loan, the Borrower, shall have determined (and notified the Administrative
Agent) that they are satisfied, in their sole discretion, that such Defaulting
Lender intends to continue to perform its obligations as a Lender hereunder and
has all approvals required to enable it to continue to perform its obligations
as a Lender hereunder. No reallocation hereunder and no reference in this
subsection to an event being “cured” shall preclude any claim by, or constitute
a waiver or release of any claim of, any Person against any Lender that becomes
a Defaulting Lender for such direct damages as may otherwise be available to
such Person arising from any failure to fund or pay any amount when due
hereunder or from any other event that gave rise to such Lender’s status as a
Defaulting Lender or as a result of any non-Defaulting Lender’s increased
exposure following such reallocation.

2.17 Increase in Revolving Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may (from time to time), request an increase in the
Aggregate Revolving Commitments by an amount that, in addition to all other
increases under this Section 2.17 and all Additional Term Loan Facilities
established pursuant to Section 2.18, does not exceed $500,000,000 in the
aggregate

 

51



--------------------------------------------------------------------------------

for all such increases and Additional Term Loan Facilities; provided that
(i) any such request for an increase shall be in a minimum amount of
$25,000,000, and (ii) the Borrower may make a maximum of five such requests,
inclusive of any requests for the establishment of Additional Term Loan
Facilities pursuant to Section 2.18 (any such increase to the Aggregate
Revolving Commitments, an “Incremental Revolving Commitment”). At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than 10 Business Days or more than 20
Business Days from the date of delivery of such notice to the Lenders). No
Lender shall be obligated to increase its Revolving Commitments.

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within the time period set forth in the applicable notice provided
pursuant to Section 2.17(a) whether or not it agrees, in its sole discretion, to
increase its Revolving Commitment and, if so, the amount by which it seeks to
increase its commitment (whether by an amount equal to, greater than, or less
than its Applicable Percentage of such requested increase). Any Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
subject to the approval of (i) the Administrative Agent if such proposed
Incremental Revolving Lender is not an Affiliate of an existing Lender and
(ii) each L/C Issuer and the Swing Line Lender, the Borrower may also invite
additional Eligible Assignees to become Incremental Revolving Lenders pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower (each such Eligible Assignee and Lender
providing an Incremental Revolving Commitment, an “Incremental Revolving
Lender”).

(d) Effective Date and Allocations. In connection with any increase in the
Aggregate Revolving Commitments pursuant to this Section 2.17, the
Administrative Agent and the Borrower shall determine the effective date (the
“Revolving Commitment Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Revolving Commitment
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Commitment Increase
Effective Date signed by a Responsible Officer of such Loan Party (A) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, (B) other than in the case of the Borrower, confirming its
respective Guaranty and agreeing that such Guaranty shall continue to be in full
force and effect and shall guarantee all of the Obligations (including with
respect to any Incremental Revolving Commitment made pursuant to this
Section 2.17), (C) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (x) the representations and warranties
contained in Article VI and the other Loan Documents are true and correct in all
material respects on and as of the Revolving Commitment Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case

 

52



--------------------------------------------------------------------------------

they are true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.17, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (i) and
(ii), respectively, of Section 7.01, and (y) no Default or Event of Default
exists and (D) after giving effect to such Incremental Revolving Commitment on a
Pro Forma Basis, certifying that the Borrower shall be in compliance with
Section 8.08(a), (b), and (c) and (ii) the Borrower shall deliver or cause to be
delivered any customary legal opinions or other documents reasonably requested
by the Administrative Agent in connection with such Incremental Revolving
Commitment. On each Revolving Commitment Increase Effective Date, after giving
effect to the increase to the Aggregate Revolving Commitments occurring on such
date, the Administrative Agent shall reallocate the outstanding Loans and the
Revolving Commitments among the Lenders to the extent necessary to cause the
outstanding Loans to conform to any revised Applicable Percentages arising from
any nonratable increase in the Revolving Commitments under this Section 2.17. In
connection with any such reallocation the Borrower shall be required to pay any
amounts that it would otherwise owe under Section 3.05 as a result of such
reallocation.

(f) Amendment. Notwithstanding any provisions of Section 11.01 to the contrary,
with the consent of the Incremental Revolving Lenders, the Borrower and the
Administrative Agent (and without the consent of the other Lenders), this
Agreement may be amended to give effect to an Incremental Revolving Commitment;
provided that the terms applicable to each Incremental Revolving Commitment
shall be identical to the Revolving Commitments other than fees that may be
payable to such Incremental Revolving Lenders.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 to the contrary.

2.18 Additional Term Loan Facility.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to and approval (not to be unreasonably withheld or delayed) of the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, without the consent of any Lender, from time to time, request the
establishment of one or more term loan facilities (each, an “Additional Term
Loan Facility”) in an amount (for all such requests) that, in addition to all
other Additional Term Loan Facilities under this Section 2.18 and all increases
in the Aggregate Revolving Commitments pursuant to Section 2.17, does not exceed
$500,000,000 in the aggregate for all such Additional Term Loan Facilities and
increases in the Aggregate Revolving Commitments; provided that (i) any such
request for an Additional Term Loan Facility shall be in a minimum amount of
$25,000,000, and (ii) the Borrower may make a maximum of five such requests,
inclusive of any requests for increases in the Aggregate Revolving Commitments
pursuant to Section 2.17. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
10 Business Days or more than 20 Business Days from the date of delivery of such
notice to the Lenders). No Lender shall be obligated to provide the Additional
Term Loan Facility.

 

53



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within the time period set forth in the applicable notice provided
pursuant to Section 2.18(a) whether or not it agrees, in its sole discretion, to
provide such Additional Term Loan Facility and, if so, the amount of its
commitment to such Additional Term Loan Facility. Any Lender not responding
within such time period shall be deemed to have declined to provide a commitment
to such Additional Term Loan Facility.

(c) Notification by Administrative Agent; Additional Term Loan Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. Subject to the approval of the
Administrative Agent if such proposed Additional Term Loan Lender is not an
Affiliate of an existing Lender, the Borrower may also invite additional
Eligible Assignees to become Additional Term Loan Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower (each such Eligible Assignee and Lender providing a
commitment to an Additional Term Loan Facility, an “Additional Term Loan
Lender”).

(d) Closing Date and Allocations. In connection with the Additional Term Loan
Facility in accordance with this Section 2.18, the Administrative Agent and the
Borrower shall determine the effective date (the “Additional Term Loan Facility
Effective Date”) and the final allocation of such Additional Term Loan Facility.
The Administrative Agent shall promptly notify the Borrower and the Additional
Term Loan Lenders of the final allocation of such Additional Term Loan Facility
and the Additional Term Loan Facility Effective Date.

(e) Conditions to Additional Term Loan Facility. As a condition precedent to
such Additional Term Loan Facility, (i) the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Additional
Term Loan Facility Effective Date signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Additional Term Loan Facility, (B) other than in
the case of the Borrower, confirming its respective Guaranty and agreeing that
such Guaranty shall continue to be in full force and effect and shall guarantee
all of the Obligations (including with respect to any Additional Term Loan
Facilities provided pursuant to this Section 2.18), (C) in the case of the
Borrower, certifying that, before and after giving effect to such Additional
Term Loan Facility, (x) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the Additional Term Loan Facility Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and except that for purposes of this Section 2.18, the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (i) and (ii), respectively, of Section 7.01, and (y) no
Default or Event of Default exists and (D) after giving effect to such
Additional Term Loan Facility on a Pro Forma Basis, the Borrower shall be in
compliance with Section 8.08(a), (b), and (c), and (ii) the Borrower shall
deliver or cause to be delivered any customary legal opinions or other documents
reasonably requested by the Administrative Agent in connection with such
Additional Term Loan Facility. The loans in respect of such Additional Term Loan
Facility shall be made by the Additional Term Loan Lenders participating therein
pursuant to the procedures set forth in the joinder agreement to such Additional
Term Loan Facility.

 

54



--------------------------------------------------------------------------------

(f) Amendment. Notwithstanding any provisions of Section 11.01 to the contrary,
with the consent of the parties electing to participate in a particular
Additional Term Loan Facility pursuant to this Section, the Borrower and the
Administrative Agent (and without the consent of the other Lenders), this
Agreement may be amended to give effect to such Additional Term Loan Facility.

(g) Conflicting Provisions. This Section shall supersede any provisions of
Section 2.13 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower or other applicable
withholding agent shall be required by applicable law to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
Administrative Agent, the Swing Line Lender, a Lender or an L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes. Without limiting the provisions of subsection
(a) above, the Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Swing Line Lender, each Lender and each L/C Issuer,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) paid by
the Administrative Agent, the Swing Line Lender, such Lender or such L/C Issuer,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (excluding any such penalties, interest or
expenses reasonably attributable to the gross negligence or willful misconduct
of the Administrative Agent, the Swing Line Lender, such Lender or such L/C
Issuer as finally determined by a court of competent jurisdiction), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by the Swing Line Lender,
a Lender or an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of the Swing Line Lender, a
Lender or an L/C Issuer, shall be conclusive absent manifest error.

 

55



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, the Swing Line Lender, the Administrative Agent or any L/C Issuer, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender, the Swing Line
Lender, the Administrative Agent or such L/C Issuer is subject to backup
withholding or information reporting requirements. Each Lender, the Swing Line
Lender, the Administrative Agent or any L/C Issuer shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate or form.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, the Administrative Agent,
each L/C Issuer, each Lender and each Swing Line Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such person becomes
a party under this Agreement or any other Loan Document (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), in
each case only if such person is legally entitled to do so, whichever of the
following is applicable:

(i) properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN (or any subsequent versions thereof or successors thereto) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) properly completed and duly executed copies of Internal Revenue Service
Form W-8ECI (or any subsequent versions thereof or successors thereto) claiming
an exemption for effectively connected income,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN (or any subsequent
versions thereof or successors thereto),

 

56



--------------------------------------------------------------------------------

(iv) properly completed and duly executed copies of Internal Revenue Service
Form W-9 (or any subsequent versions thereof or successors thereto),

(v) properly completed and duly executed copies of Internal Revenue Service Form
W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, Form W-8BEN, a
certificate described under clause (iii) above, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if such person is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a certificate described in clause (iii) above on behalf of
each such direct and indirect partner, or

(vi) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax properly
completed and duly executed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

(f) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.01(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(g) Treatment of Certain Refunds. If the Administrative Agent, the Swing Line
Lender, any Lender or any L/C Issuer determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out of pocket expenses of
the Administrative Agent, the Swing Line Lender, such Lender or such L/C Issuer,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, the Swing Line Lender,
such Lender or such L/C Issuer, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, the Swing Line Lender, such
Lender or such L/C Issuer in the event the Administrative Agent, the Swing Line
Lender, such Lender or such L/C Issuer is required to repay such refund

 

57



--------------------------------------------------------------------------------

to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, the Swing Line Lender, any Lender or such L/C
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

3.02 Illegality.

If any Lender determines that as a result of any Change in Law it becomes
unlawful, or any Governmental Authority asserts that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Revolving Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or (b) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Revolving Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

 

58



--------------------------------------------------------------------------------

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or any L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or
such L/C Issuer); or

(iii) impose on any Lender or any L/C Issuer or any other condition, cost or
expense affecting this Agreement or Eurodollar Rate Loans made by such Lender or
any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount which such Lender deems to be material in its sole
discretion, of making or maintaining any Eurodollar Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered. If any Lender
becomes entitled to claim any additional amounts pursuant to this subsection, it
shall promptly notify the Borrower, through the Administrative Agent, of the
event by reason of which it has become so entitled. If the Borrower so notifies
the Administrative Agent within five Business Days after any Lender notifies the
Borrower of any increased cost pursuant to the foregoing provisions of this
Section, the Borrower may convert all Eurodollar Rate Loans of such Lender then
outstanding into Base Rate Loans in accordance with the terms hereof.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Loans held by, such Lender, or the
Letters of Credit issued by such L/C Issuer, to a level below that which such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such L/C Issuer’s policies and the policies of such Lender’s or such
L/C Issuer’s holding company with respect to capital adequacy), by an amount
deemed by such Lender be material in its sole discretion, then from time to time
the Borrower will pay to such Lender or such L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section,

 

59



--------------------------------------------------------------------------------

showing the calculation thereof, in reasonable detail, and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 120 days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss or expense (but excluding loss of margin) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to

 

60



--------------------------------------------------------------------------------

terminate the deposits from which such funds were obtained. Such indemnification
under this Section 3.05 may include an amount equal to the excess, if any, of
(i) the amount of interest which would have accrued on the amount so prepaid, or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (but excluding loss of margin) over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. Each Lender claiming any
payment pursuant to this Section 3.05 shall do so by giving notice thereof to
the Borrower and the Administrative Agent (showing calculation of the amount
claimed in reasonable detail) within 60 Business Days after a failure to borrow,
convert or continue Eurodollar Rate Loans, or to prepay, after notice or after a
prepayment of Eurodollar Rate Loans on a day which is not the last day of an
Interest Period therefor.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Sections 3.01, or if any lender gives a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 11.13.

3.07 Survival.

All of the Borrower’s obligations under Sections 3.01, 3.02 and 3.05 shall
survive termination of the Aggregate Revolving Commitments and repayment of all
other Obligations hereunder.

 

61



--------------------------------------------------------------------------------

ARTICLE IV

GUARANTY

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement, and the Administrative Agent as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been Fully Satisfied. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

62



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or any Treasury Management Agreement between the
Borrower or any of its Subsidiaries and any Lender, or any Affiliate of a
Lender, or any other agreement or instrument referred to in the Loan Documents
or such Swap Contracts shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract or any Treasury
Management Agreement between the Borrower or any of its Subsidiaries and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents or such Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between the Borrower or any of its Subsidiaries and any Lender, or any Affiliate
of a Lender, or any other agreement or instrument referred to in the Loan
Documents or such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

63



--------------------------------------------------------------------------------

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.

4.06 Rights of Contribution.

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions of Initial Credit Extension.

The obligation of any L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) Receipt by the Administrative Agent of the following:

(i) executed counterparts of this Agreement and the other Loan Documents, each
properly executed by a Responsible Officer of the signing Loan Party and, in the
case of this Agreement, by each Lender;

 

64



--------------------------------------------------------------------------------

(ii) copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and each Loan Party is validly existing, in good standing
and qualified to engage in business in its jurisdiction of organization or
formation;

(v) favorable opinions of Simpson Thacher & Bartlett LLP, special counsel to the
Loan Parties and Steven M. Post, Senior Vice President, General Counsel and
Corporate Secretary of the Borrower and Holdings, each addressed to the
Administrative Agent and each Lender;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that there has been no event or condition since December 31, 2010 that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect and (B) the current Debt Ratings; and

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 5.02(a) and (b) have been satisfied;

(b) Any fees required to be paid pursuant to Section 2.09 on or before the
Closing Date shall have been paid to the extent invoiced at least one Business
Day prior to the Closing Date.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced at least one Business Day prior to the Closing Date.

(d) The Borrower shall have paid all principal, interest, letter of credit fees
and breakage costs outstanding on the Closing Date to any lender under the
Existing Credit Agreement who, as of the effectiveness of this Agreement shall
no longer be a lender, for which invoices have been received.

 

65



--------------------------------------------------------------------------------

(e) All material governmental and third party approvals necessary in connection
with the financing contemplated hereby shall have been obtained and be in full
force and effect.

5.02 Conditions to all Credit Extensions.

The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension (other than a Revolving Loan Notice requesting only a
conversion of Revolving Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided that to the
extent the proceeds of a Credit Extension are used to repay commercial paper of
the Borrower, the representations and warranties contained in Section 6.05(b)
and Section 6.06 shall be excluded from the condition contained in this
Section 5.02(a) with respect to such Credit Extension, to the extent of such
proceeds.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
(with respect to Holdings, only until such time as Holdings is merged with and
into the Borrower) that:

6.01 Corporate Existence; Compliance with Law.

(a) Each of Holdings and the Borrower is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and
(b) each other Loan Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent that the failure to comply with this Section 6.01(b) would not cause the
Borrower and its Subsidiaries to be in violation of Section 7.08(c). Each of
Holdings,

 

66



--------------------------------------------------------------------------------

the Borrower and the other Loan Parties (i) has the corporate power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (ii) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (iii) is in compliance with all Laws except in each case referred to in
clause (i), (ii) or (iii), to the extent that the failure to do so could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

6.02 Corporate Power; Authorization; Enforceable Obligations.

Each of Holdings, the Borrower and its Subsidiaries has the corporate power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and, in the case of the Borrower, to borrow hereunder and
has taken all necessary corporate action to authorize the borrowings on the
terms and conditions of this Agreement and to authorize the execution, delivery
and performance of such Loan Documents. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the borrowings hereunder or with
the execution, delivery, performance, validity or enforceability of the Loan
Documents to which the Borrower and each other Loan Party is a party, except in
each case for those consents or authorizations which have been obtained on or
prior to the Closing Date. This Agreement has been, and each other Loan Document
will be, duly executed and delivered on behalf of the Borrower and each other
Loan Party. This Agreement constitutes, and each other Loan Document to which it
is a party when executed and delivered will constitute, a legal, valid and
binding obligation of each Loan Party thereto enforceable against each such Loan
Party, as the case may be, in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

6.03 No Legal Bar.

Except as could not reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect, the execution, delivery and performance of each
Loan Document, the borrowing and use of the proceeds of the Loans and the
consummation of the transactions contemplated by the Loan Documents: (a) will
not violate any Law or any Contractual Obligation applicable to or binding upon
Holdings, the Borrower or any Subsidiary of the Borrower or any of their
respective properties or assets, (b) will not violate any provision of any
Organization Document of Holdings, the Borrower or any Subsidiary of the
Borrower and (c) will not result in the creation or imposition of any Lien on
any of its properties or assets pursuant to any Law applicable to it or any of
its Contractual Obligations. Each Credit Extension hereunder constitutes “Senior
Debt” under and, as defined in, the 2005 Indenture.

6.04 Purpose of Loans.

The proceeds of the Revolving Loans shall be used by the Borrower (i) to pay
fees and expenses related to the preparation and negotiation of this Agreement
and the other Loan Documents, (ii) for working capital, capital expenditures and
other lawful corporate purposes, including, without limitation, the making of
Investments permitted under Section 8.02 and (iii) to support the issuance of
letters of credit for lawful corporate purposes.

 

67



--------------------------------------------------------------------------------

6.05 Financial Condition; No Change.

(a) The audited consolidated balance sheets at December 31, 2010 and the related
statements of income and cash flows of Holdings and its Subsidiaries for the
fiscal year then ended, certified by PricewaterhouseCoopers L.L.P. have been
delivered to the Administrative Agent and the Lenders and have been prepared in
accordance with GAAP consistently applied throughout the periods covered (except
as disclosed therein and except, with respect to unaudited financial statements,
for the absence of footnotes and normal year-end audit adjustments) and present
fairly in all material respects the financial position of the Persons covered
thereby as at the dates thereof and the results of their operations and cash
flows for the periods then ended.

(b) Since December 31, 2010, there has been no development, event or
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect.

6.06 No Material Litigation.

Except as set forth on Schedule 6.06, no litigation by, investigation by, or
proceeding of or before any arbitrator or any Governmental Authority is pending
or, to the knowledge of the Borrower, overtly threatened by or against Holdings,
the Borrower or any of its Subsidiaries or against any of its or their
respective properties or revenues with respect to any Loan Document or any of
the transactions contemplated hereby or thereby or which could reasonably be
expected to have a Material Adverse Effect. For the avoidance of doubt, if any
litigation, investigation or proceeding identified on Schedule 6.06 shall result
in a Material Adverse Effect, the Loan Parties hereby agree that the Lenders
shall be under no obligation to make any Loan and the L/C Issuers shall be under
no obligation to issue or extend any Letter of Credit hereunder.

6.07 No Default.

Neither Holdings, the Borrower nor any of its Subsidiaries is in default under
or with respect to any of its Contractual Obligations in any respect which could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

6.08 Ownership of Property; Liens.

Each of Holdings, the Borrower and its Subsidiaries (a) has good record and
insurable title in fee simple to, or a valid leasehold interest in, all its real
property and (b) has good title to, or a valid leasehold interest in, all its
other property, except for such defects in title or interest as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.09 Intellectual Property.

Each of Holdings, the Borrower and each of its Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, technology, know how and
processes necessary for the

 

68



--------------------------------------------------------------------------------

conduct of its business as currently conducted except for those the failure to
own or license which could not reasonably be expected to have a Material Adverse
Effect (the “Intellectual Property”). To the best of the Borrower’s knowledge,
no claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Borrower know of
any valid basis for any such claim which in either case could reasonably be
expected to have a Material Adverse Effect. The use of such Intellectual
Property by Holdings, the Borrower and its Subsidiaries does not infringe on the
rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

6.10 Environmental Matters.

Except insofar as any exception to any of the following, or any aggregation of
such exceptions, is not reasonably likely to result in a Material Adverse
Effect:

(a) The facilities and properties owned, leased or operated by Holdings, the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
reasonably be expected to give rise to liability under, any applicable
Environmental Law.

(b) None of Holdings, the Borrower nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business, nor
does the Borrower have knowledge or reason to believe that any such notice will
be received or is being threatened.

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability under, any applicable Environmental Law.

(d) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which Holdings, the Borrower or any Subsidiary is or, to the knowledge of the
Borrower, will be named as a party or with respect to the Properties or the
business operated by Holdings, the Borrower or any of its Subsidiaries (the
“Business”), nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business.

(e) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of Holdings, the Borrower or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably give rise to liability under any applicable
Environmental Laws.

 

69



--------------------------------------------------------------------------------

(f) The Properties and all operations at the Properties are in compliance, and
have in the last 3 years been in compliance, in all material respects with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any applicable Environmental Law with respect to
the Properties or the Business which could interfere with the continued
operation of the Properties or the Business.

(g) Holdings, the Borrower and its Subsidiaries hold and are in compliance with
all Environmental Permits necessary for their operations.

6.11 Taxes.

Each of Holdings, the Borrower and its Subsidiaries has filed or caused to be
filed all material tax returns which, to the knowledge of the Borrower, are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any material assessments made against it or any of its property
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of Holdings, the Borrower
or its Subsidiaries, as the case may be); no material tax Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted with respect
to any material tax, fee or other charge.

6.12 ERISA.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) no Reportable Event has
occurred with respect to any Single Employer Plan; (ii) all contributions
required to be made with respect to a Plan have been timely made; (iii) none of
Holdings, the Borrower nor any ERISA Affiliate has incurred any material
liability to or on account of a Plan that remains unsatisfied pursuant to
Section 409, 502(i), 502(1), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code or reasonably
expects to incur any liability (including any indirect, contingent or secondary
liability) under any of the foregoing Sections with respect to any Plan; (iv) no
termination of, or institution of proceedings to terminate or appoint a trustee
to administer, a Single Employer Plan has occurred; (v) each Plan has complied
with the applicable provisions of ERISA and the Code (except that with respect
to any Multiemployer Plan, such representation is deemed made only to the
knowledge of the Borrower) and (vi) no violation of the minimum funding
standards under Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA,
extension of any amortization period (within the meaning of Section 412 of the
Code) or Lien in favor of the PBGC or a Single Employer Plan has arisen or has
occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan.

(b) Neither Holdings, the Borrower nor any ERISA Affiliate has had a complete or
partial withdrawal from any Multiemployer Plan for which there is any
outstanding material liability, and neither Holdings, the Borrower nor any ERISA
Affiliate would become subject to any liability under ERISA if Holdings, the
Borrower or any such ERISA Affiliate were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made in an amount which would be
reasonably likely to have a Material Adverse Effect. To the knowledge of the

 

70



--------------------------------------------------------------------------------

Borrower, no Multiemployer Plan is in Reorganization or Insolvent except to the
extent that any such event could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.13 Subsidiaries.

The Domestic Subsidiaries of the Borrower and their respective jurisdictions of
incorporation on the Closing Date shall be as set forth on Schedule 6.13. The
exact legal name of each Loan Party is as set forth on the signature pages
hereto.

6.14 Federal Regulations; Investment Company Act; Other Regulations.

(a) No part of the proceeds of any Loans will be used for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time hereafter in effect.

(b) None of Holdings, the Borrower or any of its Subsidiaries is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. None of Holdings, the
Borrower or any of its Subsidiaries is subject to regulation under any Federal
or State statute or regulation (other than Regulation X of the Board of
Governors of the Federal Reserve System) which limits its ability to incur the
types of Indebtedness comprising the Obligations.

6.15 Accuracy and Completeness of Information.

Neither (a) the Confidential Executive Summary nor (b) any other information,
report, financial statement, exhibit or schedule furnished in writing by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or included herein or delivered pursuant
hereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not materially misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized assumptions believed by it to be reasonable in the
preparation of such information, report, financial statement, exhibit or
schedule.

6.16 Labor Matters.

There are no strikes pending or, to the Borrower’s knowledge, overtly threatened
against Holdings, the Borrower or any of its Subsidiaries which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. The hours worked and payments made to employees of Holdings, the
Borrower and each of its Subsidiaries (and their predecessors) have not been in
violation of the Fair Labor Standards Act or any other applicable Law, except to
the extent such violations could not, or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 7.01, 7.02, and 7.03) cause each Subsidiary
to:

7.01 Financial Statements.

The Borrower will deliver to the Administrative Agent, whether or not the
Borrower or Holdings has a class of securities registered under the Exchange
Act, (i) within 90 days after the end of each fiscal year of the Borrower, the
annual reports and (ii) within 45 days after the end of each fiscal quarter of
the Borrower, quarterly reports (except with respect to the fourth quarter of
each fiscal year) that the Borrower or Holdings would be required to file if the
Borrower or Holdings were subject to section 13(a) or 15(d) of the Exchange Act;
provided, that any reports required to be delivered pursuant to this
Section 7.01 which are made available on EDGAR or any successor system of the
SEC shall be deemed delivered when so made available.

All such financial reports shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by the accountants or officer auditing or preparing
such financial reports, as the case may be, and disclosed therein) and, in the
case of quarterly reports, subject to year-end audit adjustments and footnote
disclosures.

7.02 Certificates; Other Information.

Deliver to the Administrative Agent (who will make available to the Lenders), in
form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a) within five days after the date on which Borrower delivers the annual
financial statements required by Section 7.01, a certificate of its independent
certified public accountants certifying such financial statements without
material qualification;

(b) within five days after the delivery of the financial statements required by
Section 7.01, a certificate signed by a Responsible Officer of the Borrower
(i) stating that, to the best of such Responsible Officer’s knowledge, during
such period (A) no Subsidiary has been formed or acquired (or, if any such
Subsidiary has been formed or acquired, the Borrower has complied with the
requirements of Section 7.08 with respect thereto) and (B) such Responsible
Officer has obtained no knowledge of any Default or Event of Default except as
specified in such certificate and (ii) setting forth, in the form of the
Compliance Certificate, the computation of the financial covenants in
Section 8.08 as of the last day of the fiscal quarter most recently ended;

(c) promptly, after their becoming available, copies of all proxy statements and
all registration statements filed by the Borrower or Holdings under the
Securities Act of 1933, as amended (other than registration statements on Form
S-8 or any registration

 

72



--------------------------------------------------------------------------------

statement filed in connection with a dividend reinvestment plan), and regular
and periodic reports, if any, which the Borrower or Holdings shall have filed
with the SEC (or any governmental agency or agencies substituted therefore)
under Section 13 or Section 15(d) of the Securities and Exchange Act of 1934, as
amended, or with any national securities exchange (other than those which have
already been delivered pursuant to Section 7.01 or on Form 11-K or any successor
form); provided, that documents required to be delivered under this clause
(c) which are made available on the internet via the EDGAR, or any successor,
system of the SEC shall be deemed delivered when made so available; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

The Lenders agree that the documents required to be delivered by the Borrower to
the Administrative Agent pursuant to Section 7.01 may be delivered by the
Administrative Agent to the Lenders electronically and shall be deemed to have
been delivered by the Administrative Agent to the Lenders on the date on which
such documents are posted by the Administrative Agent on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent).

7.03 Notices.

(a) Promptly upon any Responsible Officer of the Borrower obtaining knowledge of
any of the following, furnish to the Administrative Agent written notice of the
following:

(i) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(ii) the filing or commencement of any action, investigation, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against Holdings or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect; and

(iii) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

(b) Notify the Administrative Agent of any material change in accounting
policies or financial reporting practices by Holdings, the Borrower or any
Subsidiary concurrently with the delivery of the financial statements required
hereunder first affected by such change.

The Administrative Agent agrees that it will promptly send to the Lenders any
written notice received by the Administrative Agent pursuant to Section 7.03(a)
or (b).

 

73



--------------------------------------------------------------------------------

7.04 Payment of Taxes and Material Obligations.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its (a) material taxes, fees, assessments,
and other governmental charges and (b) other obligations of whatever nature,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or its
Subsidiaries, as the case may be, except in the case of clause (b), to the
extent any failure to pay, discharge or otherwise satisfy could not reasonably
be expected to have a Material Adverse Effect.

7.05 Conduct of Business; Maintenance of Existence and Property; Compliance with
Law.

Except as not prohibited by Sections 8.04 and 8.05, (a) continue to engage in
business of the same general type as now conducted by it and/or any Similar
Business; (b) with respect to Holdings and the Borrower (and with respect to the
other Loan Parties, to the extent necessary to stay in compliance with
Section 7.08(c)), preserve, renew and keep in full force and effect its
corporate existence; (c) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business except if (i) in the reasonable business judgment of the Borrower or
such Subsidiary, as the case may be, it is in its best economic interest not to
preserve and maintain such rights, privileges or franchises, and (ii) such
failure to preserve and maintain such privileges, rights or franchises could not
reasonably be expected to have a Material Adverse Effect; (d) keep all property
useful and necessary in its business in good working order and condition
(ordinary wear and tear and damage by fire and/or other casualty or taking by
condemnation excepted) except to the extent that the failure to do so could not,
in the aggregate, be reasonably expected to have a Material Adverse Effect; and
(e) comply with all Contractual Obligations and applicable Laws except to the
extent that the failure to comply therewith could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

7.06 Maintenance of Insurance.

The Borrower will maintain for itself and its Subsidiaries, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies of similar stature engaged
in the same or similar businesses operating in the same or similar locations.

7.07 Inspection of Property; Books and Records.

Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and with all applicable Law in all material respects
shall be made of all dealings and transactions in relation to its business and
activities; and permit representatives of any Lender to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
(except to the extent any such access is restricted by a Law) (and shall cause
Holdings to permit representatives of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records
(except to the extent any such

 

74



--------------------------------------------------------------------------------

access is restricted by a Law)) at any reasonable time on a Business Day and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of Holdings, the Borrower and its
Subsidiaries with officers and employees of Holdings, the Borrower and its
Subsidiaries and with its independent certified public accountants; provided
that the Administrative Agent or such Lender shall notify the Borrower prior to
any contact with such accountants and give the Borrower the opportunity to
participate in such discussions; provided, further, that the Borrower shall
notify the Administrative Agent of any such visits, inspections or discussions
prior to each occurrence thereof.

7.08 Guarantees.

(a) At all times prior to the Guaranty Release Date, with respect to any Person
that, subsequent to the Closing Date, becomes a direct or indirect Wholly Owned
Subsidiary that is a Domestic Subsidiary of the Borrower (other than an
Immaterial Subsidiary) promptly (and in any event within thirty (30) days after
such Person becomes a Subsidiary): (i) cause such new Subsidiary to become a
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement and (ii) if reasonably requested by the Administrative Agent or the
Required Lenders, deliver to the Administrative Agent legal opinions relating to
the matters described in clause (i) immediately preceding, which opinions shall
be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(b) As described in the foregoing provisions of this Section 7.08, no Immaterial
Subsidiary, Foreign Subsidiary or Non-Wholly Owned Subsidiary (except as
provided in Section 7.08(c) or (d) below) of the Borrower or its Subsidiaries
shall be required to become a Guarantor hereunder; provided, that if any such
Subsidiary thereafter becomes a direct or indirect Wholly Owned Subsidiary that
is a Domestic Subsidiary of the Borrower (and is not at the time an Immaterial
Subsidiary) prior to the Guaranty Release Date then each such Subsidiary shall
become a Guarantor under this Agreement. In the event that any Immaterial
Subsidiary is or becomes a Guarantor hereunder, the Borrower may, at any time in
its discretion, by notice to the Administrative Agent, require the
Administrative Agent to release such Immaterial Subsidiary from the Guaranty,
provided that (i) such Immaterial Subsidiary is not a guarantor of any other
Indebtedness of the Borrower and (ii) after giving effect to such release, the
Borrower would be in compliance with Section 7.08(c).

(c) Notwithstanding anything to the contrary contained in this Agreement, prior
to the Guaranty Release Date, the aggregate amount of the Non-Guarantor
Operating Assets shall at no time be greater than 25% of the Total Assets.

(d) Notwithstanding anything to the contrary contained in this Agreement, if at
any time any Subsidiary that is not required to be a Guarantor hereunder
provides a guarantee of the Borrower’s obligations in respect of any other
Indebtedness, then promptly (and in any event within 30 days thereof), the
Borrower shall cause such Subsidiary to (i) become a Guarantor hereunder by
executing and delivering to the Administrative Agent a Joinder Agreement and
(ii) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described in clause
(i) immediately preceding, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent.

 

75



--------------------------------------------------------------------------------

7.09 Government Contracts.

The Borrower and its Subsidiaries shall apply for and maintain all material
facility security clearances and personnel security clearances required of the
Borrower under all applicable Laws to perform and deliver under any and all
government contracts and as otherwise may be necessary to continue to perform
the business of the Borrower and its Subsidiaries, except where failure to do so
could not reasonably be expected to have a Material Adverse Effect.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Holdings shall comply with Sections 8.10 and 8.11 and,
with respect to Sections 8.01 through 8.09, the Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly:

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens created by this Agreement;

(b) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings;

(d) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self insurance arrangements;

(e) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f) easements, rights of way, zoning restrictions, other restrictions and other
similar encumbrances previously or hereafter incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and which do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or such Subsidiary;

 

76



--------------------------------------------------------------------------------

(g) Liens on property or assets of the Borrower or any of its Subsidiaries
existing on the Closing Date except for any such Lien securing Indebtedness in
excess of $5,000,000 that is not set forth on Schedule 8.01, provided that all
Liens permitted by this paragraph (g) shall secure only those obligations which
they secure on the Closing Date (assuming that any unfunded commitments in
respect thereof have been fully funded);

(h) Liens upon any property acquired, constructed or improved by the Borrower or
any Subsidiary which are created or incurred within 180 days of such
acquisition, construction or improvement to secure or provide for the payment of
the purchase price of such property or the cost of such construction or
improvement, including carrying costs (but no other amounts) and including Liens
on any such property securing Capital Lease Obligations, provided that any such
Lien shall not apply to any other property of the Borrower or any Subsidiary
(other than after acquired title in or on such property and proceeds of the
existing collateral in accordance with the instrument creating such Lien);

(i) Liens on the property or assets of a Person which becomes a Subsidiary after
the Closing Date, provided that (i) such Liens existed at the time such Person
became a Subsidiary and were not created in anticipation thereof, (ii) any such
Lien is not expanded to cover any property or assets of such Person after the
time such Person becomes a Subsidiary (other than after acquired title in or on
such property and proceeds of the existing collateral in accordance with the
instrument creating such Lien), and (iii) the amount of the obligations secured
thereby is not increased (assuming that any unfunded commitments in respect
thereof have been fully funded);

(j) Liens on property and assets securing obligations assumed by the Borrower or
a Subsidiary in connection with an Acquisition of such property or assets,
provided that (i) such Liens existed at the time of such Acquisition and were
not created in anticipation thereof, (ii) any such Lien is not expanded to cover
any other property or assets (other than after acquired title in or on the
property or assets acquired and proceeds of the existing collateral in
accordance with the instrument creating such Lien) and (iii) the amount of
obligations secured thereby is not increased (assuming that any unfunded
commitments in respect thereof have been fully funded);

(k) Liens on the property of the Borrower or any of its Subsidiaries in favor of
landlords securing licenses, subleases or leases entered into in the ordinary
course of business;

(l) licenses, leases or subleases not prohibited hereunder granted to other
Persons not interfering in any material respect in the business of the Borrower
or any of its Subsidiaries;

(m) so long as no Default or Event of Default shall have occurred and be
continuing under clause Section 9.01(h), attachment or judgment Liens;

 

77



--------------------------------------------------------------------------------

(n) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases or consignment arrangements entered
into by the Borrower, or any of its subsidiaries in the ordinary course of
business;

(o) Liens in favor of a banking institution arising by operation of law
encumbering deposits (including the right of set off) held by such banking
institutions incurred in the ordinary course of business and which are within
the general parameters customary in the banking industry;

(p) Liens securing obligations in respect of trade letters of credit covering
the goods (or the documents of title in respect of such goods) financed by such
trade letters of credit and the proceeds and products thereof;

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(r) Liens referred to in paragraphs (a) through (q) of this Section 8.01 with
respect to extensions, renewals and replacements of obligations secured thereby,
provided that any such extension, renewal or replacement Lien shall be limited
to the property or assets covered by the Lien extended, renewed or replaced
(other than after acquired title in or on such property or assets and proceeds
of the existing collateral in accordance with the instrument creating such Lien)
and that the obligations secured by any such extension, renewal or replacement
Lien shall be in an amount not greater than the amount of the obligations
secured by the Lien extended, renewed or replaced (assuming that any unfunded
commitments in respect of such extended, renewed or replaced obligations have
been fully funded);

(s) Liens arising in connection with any Permitted Receivables Program (to the
extent the sale by the Borrower or the applicable Subsidiary of its accounts
receivable is deemed to give rise to a Lien in favor of the purchaser thereof in
such accounts receivable or the proceeds thereof);

(t) Liens securing Synthetic Lease Obligations incurred to finance the
acquisition, construction or improvement of any fixed or capital assets acquired
by the Borrower or any Subsidiary after the Closing Date;

(u) Liens on Equity Interests of a Person being acquired by the Borrower or any
Subsidiary as security for such purchaser’s deferred payment obligations with
respect thereto;

(v) Liens (not otherwise permitted hereunder) which secure obligations in an
aggregate amount at any time outstanding (when aggregated with, at all times
following the Guaranty Release Date but without duplication, the aggregate
principal amount of all Indebtedness of the Subsidiaries of the Borrower
permitted by Section 8.03(h)) not to exceed 5% of Consolidated Total Assets;

(w) Liens on Equity Interests of any Subsidiary (not otherwise permitted
hereunder) which secure other Indebtedness of Holdings, the Borrower or any of
its

 

78



--------------------------------------------------------------------------------

Subsidiaries not prohibited hereunder; provided that the Administrative Agent,
for the benefit of the holders of the Obligations, shall have an equal and
ratable Lien on such Equity Interests pursuant to documentation (including
intercreditor provisions) reasonably satisfactory to the Administrative Agent;
and

(x) Liens securing Indebtedness permitted by Section 8.03(i); provided that such
Indebtedness and any Liens incurred in connection therewith are and remain
non-recourse to the Borrower and each Subsidiary that is not a Spin-off
Subsidiary and all of their respective assets, and such Indebtedness is included
as a spun-off liability in connection with the Spin-off Transaction.

8.02 Investments.

Make any Investments, except Investments (including minority Investments and
Acquisitions) in any Person; provided that (i) (both before and after giving
effect to any such Investment), there shall exist no Default or Event of
Default, (ii) if any such Investment is an Acquisition, such Acquisition shall
be either (x) of assets or Equity Interests of a Person engaged in a Similar
Business or (y) of assets or Equity Interests of a Person not engaged in a
Similar Business, so long as the aggregate amount of such assets or Equity
Interests acquired pursuant to this clause (y) shall not exceed 10% of the
Consolidated Total Assets of Holdings and its Subsidiaries at the time such
Acquisition is made, (iii) if such Investment is a minority Investment, the
aggregate amount of all minority Investments in assets or Equity Interests of
any Person not engaged in a Similar Business made pursuant to this Section 8.02,
shall not exceed 10% of the Consolidated Total Assets of Holdings and its
Subsidiaries at the time such minority Investment is made, (iv) after giving
effect to any Investment referred to above on a Pro Forma Basis, the Borrower
shall be in compliance with Section 8.08(a), (b), and (c) and (v) after giving
effect to any Acquisition (subject to the grace period provided for in
Section 7.08(a)), the Borrower shall be in compliance with Section 7.08(c).

8.03 Subsidiary Indebtedness.

After the Guaranty Release Date, permit any Subsidiary to create, incur, assume
or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness issued to the Borrower or any other Subsidiary;

(c) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (including Capital
Lease Obligations), and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement;

(d) Indebtedness of any Subsidiary incurred in connection with the issuance of
any surety bonds, letters of credit or other similar bonds in the ordinary
course of business;

 

79



--------------------------------------------------------------------------------

(e) Indebtedness of the Subsidiaries arising in connection with the Permitted
Receivables Programs;

(f) Synthetic Lease Obligations of any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets acquired
by such Subsidiary subsequent to the Closing Date;

(g) any Guarantee provided by any Subsidiary to support Indebtedness of
Holdings, the Borrower or any other Subsidiary; provided that any such
Subsidiary shall also be a Guarantor hereunder (whether or not the Guaranty
Release Date has occurred);

(h) Indebtedness, other than pursuant to the foregoing provisions of this
Section 8.03, in an aggregate amount at any one time outstanding, together with
(but without duplication of) the aggregate amount of Indebtedness secured by
Liens permitted by Section 8.01(v), not to exceed 5% of Consolidated Total
Assets; and

(i) Indebtedness incurred by the Spin-off Subsidiaries at the time of
effectiveness of the Spin-off Transaction; provided that such Indebtedness and
any Liens incurred in connection therewith are and remain non-recourse to
Holdings, the Borrower and each Subsidiary that is not a Spin-off Subsidiary and
all of their respective assets, and such Indebtedness is included as a spun-off
liability in connection with the Spin-off Transaction.

8.04 Fundamental Changes.

With respect solely to the Borrower, (i) merge, consolidate, liquidate,
amalgamate, wind up or dissolve with or into another Person, or (ii) convey,
sell, lease, assign, transfer or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
property, business or assets (whether now owned or hereafter acquired) to or in
favor of any Person, except that:

(a) any Person may merge into or consolidate with the Borrower in a transaction
in which the Borrower is the surviving Person if no Event of Default or Default
shall have occurred and be continuing or would occur immediately after giving
effect thereto;

(b) the Borrower may make any conveyance, sale, assignment or disposition of
assets not prohibited by Section 8.05;

(c) Holdings may merge into or consolidate with the Borrower; provided that
(i) the Borrower shall provide written notice to the Administrative Agent prior
to such merger or consolidation and (ii) to the extent Holdings is the surviving
Person, Holdings shall assume contemporaneously with such merger or
consolidation all of the obligations of the Borrower under this Agreement and
the other Loan Documents pursuant to documentation reasonably satisfactory to
the Administrative Agent. Following any merger pursuant to this Section 8.04(c),
all references to “Holdings” and to the “Borrower” shall be read as references
to the Person surviving the merger; and

 

80



--------------------------------------------------------------------------------

(d) Holdings and the Borrower may consummate the Spin-off Transaction; provided
that (i) no Default or Event of Default under Section 9.01(a) or (f) shall have
occurred and be continuing and (ii) after giving effect to the Spin-off
Transaction on a Pro Forma Basis, the Borrower shall be in compliance with
Section 8.08(a), (b) and (c).

8.05 Limitation on Sale of Assets.

Convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired, except:

(a) the sale or other disposition of obsolete, surplus or worn out property in
the ordinary course of business;

(b) the sale, lease, transfer or exchange of inventory in the ordinary course of
business;

(c) transfers resulting from any casualty or condemnation of property or assets;

(d) intercompany sales or transfers of assets made in the ordinary course of
business;

(e) licenses, leases or subleases of tangible property in the ordinary course of
business;

(f) any consignment arrangements or similar arrangements for the sale of assets
in the ordinary course of business;

(g) the sale or discount of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof;

(h) the sale of receivables in connection with any Permitted Receivables
Program;

(i) licensing and cross-licensing arrangements involving technology or other
intellectual property of the Borrower or a Subsidiary in the ordinary course of
business;

(j) sales, transfers or other dispositions of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary of the
Borrower;

(k) in addition to those permitted by any other clause of this Section 8.05,
conveyances, sales, leases, assignments, transfers or other dispositions of any
of its property, business or assets provided, that the aggregate value of all
such assets conveyed, sold, leased, assigned, transferred or otherwise disposed
of pursuant to this Section 8.05(k) shall not exceed the Post-Closing Net Asset
Investment Amount;

 

81



--------------------------------------------------------------------------------

(l) the conveyance, sale, assignment or other disposition of assets, in addition
to those permitted by any other clause of this Section 8.05, provided, that the
aggregate value of all such assets conveyed, sold, assigned or otherwise
disposed of pursuant to this Section 8.05(l) during the term of this Agreement
shall not exceed 25% of the Consolidated Total Assets; and

(m) the disposition or transfer of assets in connection with the Spin-off
Transaction; provided that (i) no Default or Event of Default under
Section 9.01(a) or (f) shall have occurred and be continuing and (ii) after
giving effect to the Spin-off Transaction on a Pro Forma Basis, the Borrower
shall be in compliance with Section 8.08(a), (b) and (c).

8.06 [Intentionally Omitted].

8.07 Transactions with Affiliates.

(a) Enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of property or the rendering of any service, with any
Affiliate (other than the Borrower or any Subsidiary) unless such transaction is
(i) not otherwise prohibited under this Agreement and (ii) upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary, as the
case may be, than it would obtain in a comparable arm’s length transaction with
a Person which is not an Affiliate.

(b) In addition, notwithstanding the foregoing, the Borrower and its
Subsidiaries shall be entitled to make the following payments and/or to enter
into the following transactions:

(i) the payment of reasonable and customary fees and reimbursement of expenses
payable to directors of the Borrower and Holdings or to any Plan, Plan
administrator or Plan trustee;

(ii) loans and advances to directors, officers and employees to the extent not
prohibited by Section 8.02;

(iii) the arrangements with respect to the procurement of services of directors,
officers, independent contractors, consultants or employees in the ordinary
course of business and the payment of reasonable fees in connection therewith;

(iv) transactions with Holdings not prohibited by this Agreement;

(v) payments to directors and officers of the Borrower and its Subsidiaries in
respect of the indemnification of such Persons in such respective capacities
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements, as the
case may be, pursuant to the Organization Documents or other corporate action of
the Borrower or its Subsidiaries, respectively, or pursuant to applicable law;
and

(vi) the Spin-off Transaction.

 

82



--------------------------------------------------------------------------------

8.08 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.0 to 1.0

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 4.00 to 1.00.

(c) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
3.50 to 1.0.

8.09 [Intentionally Omitted].

8.10 Borrower Equity Interests.

Holdings hereby agrees that it shall not create, incur, assume or suffer to
exist any Lien upon the Equity Interests in the Borrower other than Liens on
Equity Interests in the Borrower which secure Indebtedness of Holdings, the
Borrower or any of its Subsidiaries not prohibited hereunder, provided that the
Administrative Agent, for the benefit of the holders of the Obligations, shall
have an equal and ratable Lien on such Equity Interests pursuant to
documentation (including intercreditor provisions) reasonably satisfactory to
the Administrative Agent.

8.11 Holdings.

(a) Holdings shall not have outstanding or acquire any Investment in any Person
other than (i) Investments in the Equity Interests of the Borrower and Cash
Equivalents, (ii) Investments in any trust related to issuance of Indebtedness
or Equity Interests and (iii) temporary Investments in other Equity Interests or
property held for distribution to shareholders, including, without limitation,
interests in the Spin-off Subsidiaries.

(b) Holdings shall not engage in any business activity or own any assets other
than (i) its ownership and voting of the Equity Interests of the Borrower and
any trust related to any Indebtedness or Equity Interests, (ii) the negotiation,
execution, delivery of, and the performance of its obligations under the Loan
Documents to which it is a party and any instruments, documents or other
agreements related to such Indebtedness or Equity Interests, (iii) cash and Cash
Equivalents, (iv) any other Investments not prohibited by Section 8.11(a), (v) a
guarantee of Indebtedness or other obligations of the Borrower or any of its
Subsidiaries, provided that the guaranty of Holdings hereunder ranks at least
pari passu in priority of payment with the guarantee of such other Indebtedness
or other obligations, (vi) its incurrence of any Indebtedness and its
performance of any obligations in connection therewith and (vii) the Spin-off
Transaction.

 

83



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party shall fail to pay any
principal of any Loan or any L/C Obligation when due in accordance with the
terms thereof or hereof; or the Borrower or any other Loan Party shall fail to
pay any interest on any Loan or on any L/C Obligation, or any other amount
payable hereunder or under any other Loan Document, within five days after any
such interest or other amount becomes due in accordance with the terms thereof
or hereof;

(b) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein or in any other Loan
Document or which is contained in any certificate, document or financial or
other statement furnished by it at any time under or in connection with this
Agreement or any such other Loan Document shall prove to have been incorrect in
any material respect on or as of the date made or deemed made;

(c) Specific Covenants. The Borrower or any other Loan Party shall default in
the observance or performance of any agreement contained in Article VIII,
Section 7.03(a) or Section 4.01;

(d) Other Defaults. The Borrower or any other Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section), and such default shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent;

(e) Cross-Default. Holdings, the Borrower or any of its Subsidiaries shall
(i) default (x) in any payment of principal of or interest of any Indebtedness
(other than the Loans, the L/C Obligations and any intercompany debt) or Swap
Contract Obligations or (y) in the payment of any Guarantee (excluding any
guaranties of the Obligations), beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness, Swap Contract
Obligation or Guarantee was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness, Swap Contract Obligation or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or such Guarantee to become payable; provided,
however, that no Default or Event of Default shall exist under this paragraph
unless (i) the aggregate amount of Indebtedness, Swap Contract Obligations
and/or Guarantees in

 

84



--------------------------------------------------------------------------------

respect of which any default or other event or condition referred to in this
paragraph shall have occurred shall be equal to at least the Threshold Amount
and (ii) such default (if other than a payment default or a default that has
resulted in acceleration of such other Indebtedness) continues for a period in
excess of 10 days;

(f) Insolvency Proceedings, Etc. (i) Holdings, the Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiary) shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Holdings, the Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against Holdings, the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against Holdings, Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiary) any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) Holdings, the Borrower or any of its Subsidiaries (other
than any Immaterial Subsidiary) shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Holdings, the Borrower or any
of its Subsidiaries (other than any Immaterial Subsidiary) shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due;

(g) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any violation of the minimum funding standards under Section 412 or 430 of
the Code or Sections 302 or 303 of ERISA, whether or not waived, shall exist
with respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise
on the assets of the Borrower or any ERISA Affiliate (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) the Borrower or any ERISA Affiliate shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other similar event or condition shall occur or
exist with respect to a Plan that is

 

85



--------------------------------------------------------------------------------

not in the ordinary course; and in each case in clauses (i) through (vi) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect;

(h) Judgments. One or more judgments or decrees shall be entered against
Holdings, the Borrower or any of its Subsidiaries involving in the aggregate a
liability (not paid or fully covered by insurance (which coverage has been
acknowledged by the appropriate insurers)) in excess of the Threshold Amount,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof;

(i) Guarantee. The Guarantee of any Loan Party under the Loan Documents shall be
held in any judicial proceeding to be unenforceable or invalid or shall cease
for any reason to be in full force and effect (unless released by the
Administrative Agent at the direction of all of the Lenders or as otherwise
permitted under this Agreement or the other Loan Documents), in each case, such
that the result would be that the Borrower and its Subsidiaries would no longer
be in compliance with Section 7.08(c), or any Loan Party or any Person acting on
behalf of any Loan Party, shall deny or disaffirm its obligations under such
Guarantee; or

(j) Change of Control. There shall have occurred a Change of Control.

Each notice given with respect to the occurrence of any Default or Event of
Default shall be accompanied by a statement of a Responsible Officer setting
forth details of the occurrence referred to therein and stating what action the
Borrower proposes to take with respect thereto.

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents and applicable law;

 

86



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and each L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and each L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, the Unreimbursed Amounts
and other Obligations, ratably among the Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Unreimbursed Amounts and breakage, termination or
other payments, any amounts owing under or in respect of any Swap Contracts
between any Loan Party and any Lender or any Affiliate of a Lender, amounts due
under any Treasury Management Agreement between any Loan Party and any Lender or
any Affiliate of a Lender, and to the Administrative Agent for the account of
the applicable L/C Issuer, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings

 

87



--------------------------------------------------------------------------------

under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuers hereby irrevocably appoint Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

88



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub

 

89



--------------------------------------------------------------------------------

agents appointed by the Administrative Agent. The Administrative Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

10.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower (not to be unreasonably withheld), unless an Event of Default shall
have occurred and is continuing, in which case the consent of the Borrower shall
not be required, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above
subject to the consent of the Borrower (not to be unreasonably withheld), unless
an Event of Default shall have occurred and is continuing, in which case the
consent of the Borrower shall not be required; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment or has been approved by the
Borrower and the Lenders, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of Lenders or the L/C Issuer under
any of the Loan Documents, the retiring Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(b) The Administrative Agent agrees that in the event it shall fail, in its
capacity as a Lender hereunder, to fund its portion of any Borrowing within
three Business Days of the date

 

90



--------------------------------------------------------------------------------

on which it shall have been required to fund same, unless such obligation is the
subject of a good faith dispute of which the Borrower has received written
notice, for so long as the Administrative Agent has not funded its portion of
such Borrowing, it shall cooperate in good faith with efforts initiated by the
Required Lenders to replace it with a successor administrative agent that is
satisfactory to the Required Lenders and, unless an Event of Default shall have
occurred and is continuing, the Borrower (including resigning in connection with
such replacement).

(c) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the resigning Administrative Agent as
an L/C Issuer and the Swing Line Lender, (b) the resigning Administrative Agent
shall be discharged from all of its duties and obligations as an L/C Issuer and
the Swing Line Lender hereunder or under the other Loan Documents, and (c) the
other L/C Issuers shall issue letters of credit in substitution for the Letters
of Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

10.07 Non Reliance on Administrative Agent and Other Lenders.

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Syndication Agent,
the Documentation Agents, the Joint Book Running Managers or the Joint Lead
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, an L/C
Issuer or the Swing Line Lender hereunder.

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

91



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, any L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the applicable L/C Issuer,
to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

10.10 Guaranty Matters.

The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent
to release any Guarantor from its obligations under the Guaranty (i) in
accordance with Section 11.19 if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder, (ii) if requested by the Borrower
pursuant to Section 7.08(b), or (iii) following the Guaranty Release Date.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 2.06 or Section 9.02) without the written consent
of such Lender;

 

92



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) without the written consent of each
Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or any Unreimbursed Amount, or (subject to clause (iv) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

(d) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each L/C Issuer;

(e) amend Section 2.13 in a manner that would alter the pro rata sharing of
payment required thereby without the written consent of each Lender;

(f) prior to the Guaranty Release Date, release all or substantially all of the
Guarantors from their Obligations under the Loan Documents without the written
consent of each Lender directly affected thereby; or

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender (it being understood and agreed that notwithstanding this clause (f),
with only the consent of the Required Lenders, (i) additional tranches of loans
may be added hereunder and included in the determination of the Required Lenders
and (ii) this Section 11.01 may be amended to permit class voting in connection
with such tranches);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the applicable L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or

 

93



--------------------------------------------------------------------------------

disapprove any amendment, waiver or consent hereunder, except that (i) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Defaulting Lender, (ii) any date fixed by this Agreement or
any other Loan Document for the payment (excluding mandatory prepayments) of
principal or interest due to a Defaulting Lender may not be postponed without
(A) the consent of such Defaulting Lender or (B) in connection with the
extension of payments of principal or interest which impact all Lenders, the
consent of all other Lenders entitled to vote, (iii) the principal of, and the
rate of interest specified herein on, any Loan or Unreimbursed Amount due to a
Defaulting Lender may not be reduced without (A) the consent of such Defaulting
Lender or (B) in connection with a reduction of the rate of interest specified
herein on any Loan or Unreimbursed Amount which impacts all Lenders, the consent
of all other Lenders entitled to vote or (iv) this last sentence of
Section 11.01 shall not be amended without the consent of any Lender that is a
Defaulting Lender at the time of such amendment.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. The Lenders and the L/C Issuers agree that the
Administrative Agent may deliver notices and other communications to the Lenders
and the L/C Issuers hereunder by electronic communication (including e mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

94



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications from the Administrative Agent to the Lenders and the L/C Issuers
sent to an e mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY
MATERIALS AND/OR INFORMATION MADE AVAILABLE TO THE AGENT PARTIES BY THE BORROWER
(THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s
transmission or the Administrative Agent’s transmission of the items delivered
by the Borrower to the Administrative Agent pursuant to Section 7.01,
Section 7.02 or Section 7.03 or any other materials and/or information delivered
at the request of the Borrower through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses result from the gross
negligence or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to the Borrower, any Lender,
any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices

 

95



--------------------------------------------------------------------------------

(including telephonic Revolving Loan Notices and Swing Line Loan Notices) from a
Responsible Officer of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by the applicable L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder,
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or any L/C Issuer), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) any civil
penalty or fine imposed upon the Administrative Agent, any Lender or any L/C
Issuer, and all reasonable costs and expenses (including the reasonable fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer) incurred in connection with the defense thereof, as a
result of any conduct of the Borrower that violates a sanction enforced by the
United States Treasury Department Office of Foreign Assets Control.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender, each Joint Lead Arranger, each Joint Book
Running Manager, the Syndication Agent, each Documentation Agent and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities

 

96



--------------------------------------------------------------------------------

and related expenses (including the reasonable fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent and its Related Parties only, the administration of
this Agreement and the other Loan Documents and/or the syndication of the
facilities contemplated by this Agreement, (ii) any Loan or Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by the
applicable L/C Issuer to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), and (iii) any violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Borrower, any of its Subsidiaries or any of the Properties
(all the foregoing, collectively, the “indemnified liabilities”), it being
understood that the Borrower shall have an obligation hereunder to any Lender,
the L/C Issuer or the Administrative Agent with respect to any indemnified
liabilities incurred by the Administrative Agent, any L/C Issuer or any Lender
as a result of any Materials of Environmental Concern that are first
manufactured, emitted, generated, treated, released, spilled, stored or disposed
of on, at or from any Property or any violation of any Environmental Law, which
in any case first occurs on or with respect to such Property (x) after the
Property is transferred to the Administrative Agent, any L/C Issuer or any
Lender or their successors or assigns by foreclosure sale, deed in lieu of
foreclosure, or similar transfer or, following such transfer and (y) in
connection with, but prior to, the sale, leasing or other transfer of such
Property by the Administrative Agent, any L/C Issuer, or any Lender or their
successors or assigns to one or more third parties; provided, however, that the
Borrower shall have no obligation hereunder to an Indemnitee with respect to
otherwise indemnified liabilities arising from the gross negligence or willful
misconduct of such Indemnitee, or with respect to otherwise indemnified
liabilities following the sale, leasing or other transfer of such Property to
one or more third parties.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent, any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent, such L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or any L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent or any L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as

 

97



--------------------------------------------------------------------------------

opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems to the extent permitted by this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(e) Indemnification of Agent by Lenders. To the extent required by any
applicable Law, the Administrative Agent may withhold from any payment to any
Lender or L/C Issuer an amount equivalent to any applicable withholding Taxes.
If the Internal Revenue Service or any other Governmental Authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Taxes from amounts paid to or for the account of
any Lender or L/C Issuer (because the appropriate form was not delivered, was
not properly executed, or because such Lender or L/C Issuer failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding Taxes ineffective, or for any other reason),
or the Administrative Agent has paid over to the Internal Revenue Service or
other Governmental Authority applicable withholding Taxes relating to a payment
to a Lender or L/C Issuer but no deduction has been made from such payment, such
Lender or L/C Issuer shall indemnify and hold the Administrative Agent harmless
for all amounts paid, directly or indirectly, by the Administrative Agent, as
Taxes or otherwise, including penalties and interest, and including any Taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section 11.04, together with all costs and expenses (including
attorneys fees and expenses). The obligation of the Lenders and any L/C Issuer
under this subsection shall survive the payment of all Obligations and the
resignation or replacement of the Administrative Agent

(f) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor.

(g) Survival. The agreements in this Section 11.04 shall survive the resignation
of the Administrative Agent and any L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such

 

98



--------------------------------------------------------------------------------

setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and each L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, except pursuant to a merger or consolidation permitted by
Section 8.04(c), and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Revolving Commitment (which for this purpose includes Revolving
Loans outstanding thereunder) or, if the Revolving Commitments are not then in
effect, the outstanding principal balance of the Revolving Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, that after giving effect to any
assignment of Revolving Commitments, so long as no Event of Default has occurred
and is continuing, neither the assignor nor the assignee shall have a Revolving
Commitment (if it has any Revolving Commitment) of less than $10,000,000 unless
the Borrower otherwise consents;

 

99



--------------------------------------------------------------------------------

(ii) any assignment must be approved by the Administrative Agent, all L/C
Issuers and the Swing Line Lender (each such consent not to be unreasonably
withheld or delayed), unless the Person that is the proposed assignee is itself
a Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided that, the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment), and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of, and stated interest on, the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each of the Borrower
and the L/C Issuers at any reasonable time and from time to time upon reasonable
prior notice. In addition, at any time that a request for a consent for a
material or substantive change to the Loan Documents is pending, any Lender may
request and receive from the Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural

 

100



--------------------------------------------------------------------------------

person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (b), (c),
(d), and (g) of the first proviso to Section 11.01 that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) [Intentionally Omitted].

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or any other L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, (i) Bank of America or any such L/C Issuer
may, upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer and/or (ii) Bank of America may, upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as an L/C
Issuer or

 

101



--------------------------------------------------------------------------------

Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America or any other L/C Issuer as an L/C
Issuer or the resignation of Bank of America as Swing Line Lender, as the case
may be. If Bank of America or any other L/C Issuer resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America or such other L/C Issuer, as the case may be, to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

(i) Participant Register. Each Lender that sells a participation shall maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, L/C Obligations or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, L/C Obligation or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or

 

102



--------------------------------------------------------------------------------

any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.17(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non public information and
(c) it will handle such material non public information in accordance with
applicable Law, including Federal and state securities Laws.

11.08 Right of Setoff.

Upon any amount becoming due and payable by the Borrower hereunder (whether at
stated maturity, by acceleration or otherwise), each Lender, each L/C Issuer and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
are owed to a branch or office of such Lender or such L/C Issuer different from
the branch or office holding such deposit or obligated on such Indebtedness. The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

103



--------------------------------------------------------------------------------

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and

 

104



--------------------------------------------------------------------------------

(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders.

(a) If any Lender requests compensation under Section 3.04, or (b) if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or 3.04(a) or (b), or (c) if any Lender is subject to illegality under
Section 3.02, or (d) if any Lender is a Defaulting Lender or (e) if any Lender
becomes a Nonconsenting Lender (as hereinafter defined), or (f) the rating of
any such Lender is dropped below BBB- or the equivalent by one of the Ratings
Agencies, then, in the case of clauses (a) through (e), the Borrower, and in the
case of clauses (d) and (f), the Administrative Agent, may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent or the
Borrower, as applicable, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(i) the Administrative Agent shall have received the assignment fee specified in
Section 11.06(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Laws;

(v) in the event of a replacement of a Nonconsenting Lender or a Lender to which
the Borrower becomes obligated to pay additional amounts under one of the
sections described above, in order for the Borrower to be entitled to replace
such a Lender, such replacement must take place no later than 180 days after
(i) the date the Nonconsenting Lender shall have notified the Borrower and the
Administrative Agent of its failure to agree to any requested consent, waiver or
amendment or (ii) the Lender shall have demanded payment of additional amounts
under one of the sections described above, as the case may be. In the event that
(x) the Borrower or the Administrative

 

105



--------------------------------------------------------------------------------

Agent has requested the Lenders to consent to a departure or waiver of any
provisions of the Loan Documents or to agree to any amendment thereto, (y) the
consent, waiver or amendment in question requires the agreement of all Lenders
in accordance with the terms of Section 11.01 and (z) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Nonconsenting Lender”;
and

(vi) in the event of a replacement of a Nonconsenting Lender, after giving
effect to the replacement of all Nonconsenting Lenders, all Lenders shall have
consented to the subject consent, waiver or amendment.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY

 

106



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, each Joint Lead
Arranger, each Joint Book Running Manager and the Syndication Agent are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent,
each Joint Lead Arranger, each Joint Book Running Manager and the Syndication
Agent, on the other hand, (B) each of the Borrower and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower and each other Loan Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii)(A) the Administrative Agent, each Joint Lead Arranger, each
Joint Book Running Manager and the Syndication Agent each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Joint Lead Arranger, any Joint Book Running Manager nor the Syndication Agent
has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except

 

107



--------------------------------------------------------------------------------

those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, each Joint Lead Arranger, each Joint Book
Running Manager and the Syndication Agent and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent, any Joint Lead Arranger, any Joint Book
Running Manager nor the Syndication Agent has any obligation to disclose any of
such interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, the Borrower and each other
Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent, each Joint Lead Arranger, each Joint Book Running Manager
and the Syndication Agent with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.18 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107 56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

11.19 Release of Guarantors.

If on any date subsequent to the Closing Date, (a) (i) all of the Subordinated
Debt is rated Baa3 or better by Moody’s and BBB- or better by S&P (or if either
such entity ceases to rate the Subordinated Debt for reasons outside of the
control of the Borrower, the equivalent investment grade credit rating from any
other “nationally recognized statistical rating organization” within the meaning
of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower as a
replacement agency) or (ii) the Borrower’s non-credit enhanced senior unsecured
debt is rated Baa2 or better by Moody’s and BBB or better by S&P (or if either
such entity ceases to rate the Borrower’s non-credit enhanced senior unsecured
debt for reasons outside of the control of the

 

108



--------------------------------------------------------------------------------

Borrower, the equivalent investment grade credit rating from any other
“nationally recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower as a
replacement agency) and (b) no Default or Event of Default shall have occurred
and be continuing before and after giving effect thereto, then (i) the Guaranty
of each Subsidiary hereunder will be released if, upon such release, the
Guarantees under the documentation governing all other Indebtedness of the
Borrower would be concurrently released; provided that (1) in the event that all
such Guarantees of other Indebtedness of the Borrower are not concurrently
released then each Subsidiary whose Guarantee of other Indebtedness of the
Borrower was not concurrently released will Guarantee the Obligations on the
terms and conditions set forth in Article IV pursuant to the documentation and
within the time period required by Section 7.08 and (2) in the event that any
Subsidiary that is a Domestic Subsidiary (other than an Immaterial Subsidiary)
thereafter Guarantees any other Indebtedness of the Borrower (or if any released
Guarantee under any of the documentation governing any other Indebtedness of the
Borrower is reinstated or renewed), then, such Subsidiary will Guarantee the
Obligations on the terms and conditions set forth in Article IV pursuant to the
documentation and within the time period required by Section 7.08 and (ii) no
Subsidiary thereafter acquired or created will be required to provide a Guaranty
hereunder unless such Subsidiary Guarantees any other Indebtedness of the
Borrower.

Notwithstanding the foregoing, if the ratings assigned to (i)(A) any of the
Subordinated Debt by any such rating agency should be or subsequently decline to
below Baa3 or BBB-, respectively and (B) the Borrower’s non-credit enhanced
senior unsecured debt should be or subsequently decline to below Baa2 or BBB,
respectively, or (ii) if the Borrower shall no longer be able to obtain ratings
with respect to its Subordinated Debt, due to repayment of the Subordinated Debt
or otherwise, the Borrower’s non-credit enhanced senior unsecured debt should be
or subsequently decline to below Baa2 or BBB, respectively, then the
Subsidiaries (other than those Subsidiaries excused pursuant to Section 7.08(b))
will Guarantee the Obligations on the terms and conditions set forth in Article
IV pursuant to the documentation and within the time period required by
Section 7.08(a), and from that date forward, the “Guaranty Release Date” shall
be deemed not to have occurred until the conditions set forth in clauses (a) and
(b) above are satisfied once again.

If all of the Equity Interests of any Guarantor hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in a transaction
permitted by this Agreement, the Guaranty of such Guarantor hereunder shall be
automatically discharged and released upon receipt by the Administrative Agent
of a certificate from the Borrower certifying that such Guarantor has been sold
or otherwise disposed of as a result of a transaction permitted hereunder.

The Guaranty of Holdings will be released at such time as Holdings is merged
with and into the Borrower in accordance with the terms of Section 8.04(c).

11.20 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business

 

109



--------------------------------------------------------------------------------

Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to promptly return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

11.21 Waiver of Notice of Termination.

Those Lenders party hereto which are also party to the Existing Credit Agreement
hereby waive any prior notice requirement under the Existing Credit Agreement
with respect to the termination of commitments thereunder and the making of any
prepayments thereunder.

11.22 Entire Agreement.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

11.23 Amendment and Restatement.

It is the intention of each of the parties hereto that the Existing Credit
Agreement be amended and restated in its entirety pursuant to this Agreement and
that this Agreement does not constitute a novation or termination of the
Indebtedness and Obligations existing under the Existing Credit Agreement (or
serve to terminate Section 11.04 of the Existing Credit Agreement or any of the
Borrower’s obligations thereunder with respect to the existing Lenders). In
addition, unless specifically amended hereby, each of the Loan Documents shall
continue in full force and effect and, from and after the Closing Date, all
references to the “Credit Agreement” contained therein shall be deemed to refer
to this Agreement.

[Signature Pages Follow]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

L-3 COMMUNICATIONS CORPORATION,

a Delaware corporation

By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer GUARANTORS:

L-3 COMMUNICATIONS HOLDINGS, INC.,

a Delaware corporation

By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

BROADCAST SPORTS INC.,

a Delaware corporation

D.P. ASSOCIATES INC.,

a Virginia corporation

ELECTRODYNAMICS, INC.,

an Arizona corporation

ENGILITY HOLDINGS, INC.,

a Delaware corporation

FUNA INTERNATIONAL, INC.,

a Florida corporation

INTERNATIONAL RESOURCES GROUP LTD.,

a Delaware corporation

INTERSTATE ELECTRONICS CORPORATION,

a California corporation

LINCOM WIRELESS, INC.,

a Delaware corporation

L-3 APPLIED TECHNOLOGIES, INC.,

a Delaware corporation

L-3 DOMESTIC HOLDINGS, INC.,

a Delaware corporation

L-3 NATIONAL SECURITY SOLUTIONS, INC.,

a Delaware corporation

L-3 TACTICAL SYSTEMS, INC.,

a Delaware corporation

L-3 TRAINING TECHNOLOGY GROUP, INC.,

a Delaware corporation

L-3 UNIDYNE, INC.,

a Delaware corporation

L-3 CHESAPEAKE SCIENCES CORPORATION,

a Maryland corporation

L-3 COMMUNICATIONS ADVANCED LASER SYSTEMS TECHNOLOGY, INC.,

a Florida corporation

L-3 COMMUNICATIONS AIS GP CORPORATION,

a Delaware corporation

 

By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer of each of the
foregoing entities listed under the caption “Guarantors”

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

L-3 COMMUNICATIONS AVIONICS SYSTEMS, INC.,

a Delaware corporation

L-3 COMMUNICATIONS CINCINNATI ELECTRONICS CORPORATION,

an Ohio corporation

L-3 COMMUNICATIONS CYTERRA CORPORATION,

a Delaware corporation

L-3 COMMUNICATIONS DYNAMIC POSITIONING AND CONTROL SYSTEMS, INC.,

a California corporation

L-3 COMMUNICATIONS ELECTRON TECHNOLOGIES, INC.,

a Delaware corporation

L-3 COMMUNICATIONS EO/IR, INC.,

a Florida corporation

L-3 COMMUNICATIONS ESSCO, INC.,

a Delaware corporation

L-3 COMMUNICATIONS FOREIGN HOLDINGS, INC.,

a Delaware corporation

L-3 COMMUNICATIONS INVESTMENTS INC.,

a Delaware corporation

L-3 COMMUNICATIONS KLEIN ASSOCIATES, INC.,

a Delaware corporation

L-3 COMMUNICATIONS MARIPRO, INC.,

a California corporation

L-3 COMMUNICATIONS MOBILE-VISION, INC.,

a New Jersey corporation

L-3 COMMUNICATIONS SECURITY AND DETECTION SYSTEMS, INC.,

a Delaware corporation

L-3 COMMUNICATIONS SONOMA EO, INC.,

a California corporation

L-3 COMMUNICATIONS WESTWOOD CORPORATION,

a Nevada corporation

L-3 FUZING AND ORDNANCE SYSTEMS, INC.,

a Delaware corporation

L-3 G.A. INTERNATIONAL, INC.,

a Florida corporation

L-3 GLOBAL COMMUNICATIONS SOLUTIONS, INC.,

a Virginia corporation

 

By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer of each of the
foregoing entities listed under the caption “Guarantors”

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

L-3 SERVICES, INC.,

a Delaware corporation

L-3 UNMANNED SYSTEMS, INC.,

a Texas corporation

PAC ORD INC.,

a Delaware corporation

POWER PARAGON, INC.,

a Delaware corporation

SPD ELECTRICAL SYSTEMS, INC.,

a Delaware corporation

SPD SWITCHGEAR INC.,

a Delaware corporation

TITAN FACILITIES, INC.,

a Virginia corporation

By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer of each of the
foregoing entities listed under the caption “Guarantors”

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

L-3 COMMUNICATIONS INTEGRATED SYSTEMS L.P.,

a Delaware limited liability partnership

By:  

L-3 COMMUNICATIONS AIS GP CORPORATION,

as General Partner

By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer 3DI TECHNOLOGIES,
LLC,

L-3 COMMUNICATIONS GERMANY HOLDINGS, LLC,

each a Delaware limited liability company

By:  

L-3 COMMUNICATIONS CORPORATION,

as Sole Member

By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer

L-3 COMMUNICATIONS VERTEX AEROSPACE LLC,

a Delaware limited liability company

By:  

L-3 COMMUNICATIONS INTEGRATED SYSTEMS, L.P.,

as Sole Member

By:  

L-3 COMMUNICATIONS AIS GP CORPORATION,

as General Partner

By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

L-3 COMMUNICATIONS FLIGHT CAPITAL LLC, L-3 COMMUNICATIONS FLIGHT INTERNATIONAL
AVIATION LLC, L-3 COMMUNICATIONS VECTOR INTERNATIONAL AVIATION LLC, each a
Delaware limited liability company By:   L-3 COMMUNICATIONS VERTEX AEROSPACE
LLC, as Sole Member By:   L-3 COMMUNICATIONS INTEGRATED SYSTEMS L.P., as Sole
Member By:   L-3 COMMUNICATIONS AIS GP CORPORATION, as General Partner By:  

/s/ Stephen M. Souza

Name:   Stephen M. Souza Title:   Vice President and Treasurer

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Kenneth J. Beck

Name:   Kenneth J. Beck Title:   Director

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:  

/s/ Kenneth J. Beck

Name:   Kenneth J. Beck Title:   Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, as a Lender By:  

/s/ Kenneth J. Beck

  Name: Kenneth J. Beck   Title: Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender By:  

/s/ Ritam Bhalla

  Name: Ritam Bhalla   Title: Vice President

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank, as a Lender By:  

/s/ Michael Madnick

  Name: Michael Madnick   Title: Managing Director By:  

/s/ Yuri Muzichenko

  Name: Yuri Muzichenko   Title: Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender By:  

/s/ Edward D. Herko

  Name: Edward D. Herko   Title: Director By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Vice President

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:  

/s/ David Simpson

  Name: David Simpson   Title: Vice President

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a Lender By:  

/s/ D. Mahmood

  Name: D. Mahmood   Title: Execution Head - MD

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

Scotiabanc Inc., as a Lender By:  

/s/ J.F. Todd

  Name: J.F. Todd   Title: Managing Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender By:  

/s/ Maria Iarriccio

  Name: Maria Iarriccio   Title: Vice President

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank N.A., as a Lender By:  

/s/ Michael P. Dickman

  Name: Michael P. Dickman   Title: Vice President

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:  

/s/ David Mallet

  David Mallet   Managing Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

Australia and New Zealand Banking Group Limited, as a Lender By:  

/s/ Robert Grillo

  Name: Robert Grillo   Title: Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Randolph Cates

  Name: Randolph Cates   Title: Senior Relationship Manager

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:  

/s/ Shuji Yabe

  Name: Shuji Yabe   Title: Managing Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

The Bank of New York Mellon, as a Lender By:  

/s/ Kenneth P. Sneider, Jr.

  Name: Kenneth P. Sneider, Jr.   Title: Managing Director

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Daniel T. Laurenzi

  Name: Daniel T. Laurenzi   Title: Vice President

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Chris Rice

  Name: CHRIS RICE   Title: AVP

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

Mega International Commercial Bank Co., Ltd. New York Branch, as a Lender By:  

/s/ Priscilla Hsing

  Name: Priscilla Hsing   Title: VP & DGM

 

[L-3 Communications Corporation Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01

EXISTING SUBORDINATED DEBT

1. $500,000,000 in aggregate principal amount of the Borrower’s 6-3/8% Senior
Subordinated Notes due 2015, issued pursuant to the Indenture dated as of
July 29, 2005 between the Borrower and The Bank of New York Mellon, as trustee,
as such Indenture may be amended, modified, restated or supplemented and in
effect from time to time in accordance with the terms thereof.



--------------------------------------------------------------------------------

Schedule 2.03

EXISTING LETTERS OF CREDIT

 

Product Name

  LC
Number     Issue Date     Expiry
Date    

Beneficiary Name

  Outstanding
Amount  

Standby - Performance

    3102013        2/18/2010        3/16/2011     

RAYTHEON SYSTEMS

  $ 335,393.81   

Standby - Advance payment

    3101503        12/8/2009        9/30/2012     

BGL BNP PARIBAS

    2,877,640.00   

Standby - Performance

    3101911        2/8/2010        6/30/2012     

COMP. NUCLEAR TEST BAN TREATY ORG.

    38,087.00           

 

 

 

 

         

Total LCs Under Revolver

  $ 3,250,132.00           

 

 

 

 

 



--------------------------------------------------------------------------------

Schedule 6.06

LITIGATION

Kalitta Air

Kalitta Air. On January 31, 1997, a predecessor of Kalitta Air filed a lawsuit
in the U.S. District Court for the Northern District of California (the trial
court) asserting, among other things, negligence and negligent misrepresentation
against Central Texas Airborne Systems, Inc. (CTAS), a predecessor to L-3
Integrated Systems L.P. (L-3 IS), in connection with work performed by a
predecessor to CTAS to convert two Boeing 747 aircraft from passenger
configuration to cargo freighters. The work was performed using Supplemental
Type Certificates (STCs) issued in 1988 by the Federal Aviation Administration
(FAA). In 1996, following completion of the work, the FAA issued an
airworthiness directive with respect to the STCs that effectively grounded the
aircraft. On August 11, 2000, the trial court granted CTAS’ motion for summary
judgment as to negligence, dismissing that claim. In January 2001, after a
ruling by the trial court that excluded certain evidence from trial, a jury
rendered a unanimous defense verdict in favor of CTAS on the negligent
misrepresentation claim. On December 10, 2002, the U.S. Court of Appeals for the
Ninth Circuit (the Court of Appeals) reversed the trial court’s decisions as to
summary judgment and the exclusion of evidence, and remanded the case for a new
trial on both the negligence and negligent misrepresentation claims. The retrial
ended on March 2, 2005 with a deadlocked jury and mistrial. On July 22, 2005,
the trial court granted CTAS’ motion for judgment as a matter of law as to
negligence, dismissing that claim, and denied CTAS’ motion for judgment as a
matter of law as to negligent misrepresentation. On October 8, 2008, the Court
of Appeals reversed the trial court’s dismissal of the negligence claim and
affirmed the trial court’s ruling as to the negligent misrepresentation claim.
As a result, the case was remanded to the trial court to reconsider the
negligence claim and for further proceedings on the negligent misrepresentation
claim. Following a third trial in November 2011, the jury reached a verdict in
favor of L-3 IS, finding no negligence on the part of L-3 IS. Prior to the third
trial, the parties had participated in court-ordered mediations in which Kalitta
Air asserted damages of between $430 million and $900 million, including between
$200 million and $240 million of pre-judgment interest. Kalitta has indicated
that it intends to appeal, though it has not yet stated any grounds.

Bashkirian Airways/DHL

On July 1, 2004, lawsuits were filed on behalf of the estates of 31 Russian
children in the state courts of Washington, Arizona, California, Florida, New
York and New Jersey against Honeywell, Honeywell TCAS, Thales USA, Thales
France, the Borrower and Aviation Communications & Surveillance Systems, LLC
(ACSS), which is a joint venture of Borrower and Thales. The suits relate to the
crash over southern Germany of Bashkirian Airways Tupelov TU 154M aircraft and a
DHL Boeing 757 cargo aircraft. On-board the Tupelov aircraft were 9 crew members
and 60 passengers, including 45 children. The Boeing aircraft carried a crew of
two. Both aircraft were equipped with Honeywell/ACSS Model 2000, Change 7
Traffic Collision and Avoidance Systems (TCAS). Sensing the other aircraft, the
on-board DHL TCAS instructed the DHL pilot to descend, and the Tupelov on-board
TCAS instructed the Tupelov pilot to climb. However, the Swiss air traffic
controller ordered the Tupelov pilot to descend. The Tupelov pilot



--------------------------------------------------------------------------------

disregarded the on-board TCAS and put the Tupelov aircraft into a descent
striking the DHL aircraft in midair at approximately 35,000 feet. All crew and
passengers of both planes were lost. Investigations by the National
Transportation Safety Board after the crash revealed that both TCAS units were
performing as designed. The suits allege negligence and strict product liability
based upon the design of the units and the training provided to resolve
conflicting commands and seek approximately $315 million in damages, including
$150 million in punitive damages. The matters were consolidated in the U.S.
District Court for the District of New Jersey, and were subsequently dismissed
on the basis of forum non conveniens. The plaintiffs re-filed a complaint on
April 23, 2007 with the Barcelona Court’s Registry in Spain. On March 9, 2010,
the court ruled in favor of the plaintiffs and entered judgment against ACSS in
the amount of approximately $6.7 million, all of which represented compensatory
damages. Borrower believes that the verdict and the damages awarded are
inconsistent with the law and evidence presented. Accordingly, ACSS filed an
appeal of this ruling on April 27, 2010. The plaintiffs also filed an appeal of
this ruling on the same date.

Iraq Cases

Since May 5, 2008, seven suits have been filed in various jurisdictions alleging
that at least one employee of The Titan Corporation (a predecessor to L-3
Services, Inc. or LSI) who was acting as a translator for the U.S. military in
certain prison facilities in Iraq participated in or facilitated acts of mental
and physical abuse. The suits seek recovery on a variety of legal theories based
upon U.S. Federal law, state law, international law, treaty obligations and the
Alien Tort Statute. These suits allege facts that are similar to those asserted
in two suits filed in June 2004. In the 2004 cases, the trial court granted the
LSI’s motions for dismissal of all claims. On September 11, 2009, the U.S. Court
of Appeals for the D.C. Circuit upheld the district court’s summary judgment
decision, and on June 29, 2011 the Supreme Court denied the plaintiffs’ petition
for certiorari, effectively ending the 2004 cases. The 2008 cases against LSI
have been consolidated in two courts: the U.S. District Court for the District
of Columbia (the “DC Trial Court”), in which plaintiffs are represented by one
of the counsel from the 2004 cases, and the U.S. District Court for the District
of Maryland (the “MD Trial Court”), in which the plaintiffs are represented by
the other counsel from the 2004 cases. The plaintiffs have dismissed the case
before the DC Trial Court without prejudice. The MD Trial Court denied LSI’s
motions for dismissal, but the U.S. Court of Appeals for the Fourth Circuit
reversed and remanded the case back to the MD Trial Court with instructions to
dismiss. Plaintiffs filed a motion with the Fourth Circuit for reconsideration
of its decision en banc, which has been granted. Oral argument was held on
January 27, 2012, and the parties are awaiting the Fourth Circuit’s decision.

CyTerra Government Investigation

On November 14, 2006 and May 8, 2008, L-3 Communications CyTerra Corporation
(CyTerra) was served with subpoenas by the Department of Defense Office of the
Inspector General and by a Grand Jury empanelled by the Department of Justice.
CyTerra has since been asked to facilitate employee interviews and produce
additional documents. Based on the documents requested and questions asked at
employee interviews, the Borrower believes that the investigation is focused on
cost and pricing issues. Although the civil investigation remains open, Borrower
was advised in June 2011 that the Grand Jury portion of this matter has been
closed without further action.



--------------------------------------------------------------------------------

Gol Airlines

On October 23, 2007, an amended complaint was filed in the U.S. District Court
for the Eastern District of New York against ExcelAire, Joseph Lepore, Jan Paul
Paladino, Honeywell, Lockheed, Raytheon, Amazon Technologies and Aviation
Communications & Surveillance Systems, LLC (ACSS), which is a joint venture of
the Borrower and Thales. The complaint relates to the September 29, 2006
airplane crash over Brazil of a Boeing 737-800 operated by GOL Linhas Aereas
Inteligentes, S.A. and an Embraer 600 business jet operated by ExcelAire. The
complaint alleges that ACSS designed the Traffic Collision and Avoidance System
(TCAS) on the ExcelAire jet, and asserts claims of negligence, strict products
liability and breach of warranty against ACSS based on the design of the TCAS
and the instructions provided for its use. The complaints seek unspecified
monetary damages, including punitive damages. On July 2, 2008, the District
Court dismissed the actions on the basis of forum non conveniens on the grounds
that Brazil was the location of the accident and is more convenient for
witnesses and document availability. On December 2, 2009, the U.S. Court of
Appeals for the Second Circuit upheld this decision. Twelve of the plaintiffs
re-filed their complaints in the Lower Civil Court in the Judicial District of
Peixoto de Azevedo in Brazil on July 3, 2009, but withdrew their complaints in
July 2010 without prejudice to their right to re-file them against ACSS. An
additional four plaintiffs re-filed their complaints in the Lower Civil Court in
Rio de Janiero before the expiration of the statute of limitations. ACSS has not
been served in any of these actions. While the statute of limitations has
expired and would bar any additional plaintiffs (beyond the 16 noted above) from
re-filing claims directly against ACSS, it would not bar GOL from filing a
future suit against ACSS based on litigation claims being pursued by the
original plaintiffs against GOL in connection with this matter.



--------------------------------------------------------------------------------

Schedule 6.13

DOMESTIC SUBSIDIARIES

 

Subsidiary

  

Jurisdiction of Incorporation
or Formation

3Di Technologies, LLC

   Maryland

Army Fleet Support, LLC

   Delaware

Aviation Communications & Surveillance Systems, LLC *

   Delaware

Binary Ionization Inc.

   Delaware

Broadcast Sports Inc.

   Delaware

Cayenta, Inc. *

   Delaware

Combat Advanced Propulsion, LLC *

   Delaware

D.P. Associates Inc.

   Virginia

Delta Lord Joint Venture *

   Florida

Electrodynamics, Inc.

   Arizona

Engility Corp.

   Delaware

Engility Holdings, Inc.

   Delaware

Forfeiture Support Associates, LLC *

   Delaware

Funa International, Inc.

   Florida

Global Military Aircraft Systems, LLC *

   Delaware

Honeywell TCAS Inc. *

   Delaware

International Resources Group Ltd.

   Delaware

Interstate Electronics Corporation

   California

J-R Technical Management, L.L.C. *

   Texas

J-R Technical Services Limited Partnership, L.L.P. *

   Texas



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of Incorporation
or Formation

L-3 Applied Technologies, Inc.

   Delaware

L-3 Chesapeake Sciences Corporation

   Maryland

L-3 Communications Advanced Laser Systems Technology, Inc.

   Florida

L-3 Communications AIS GP Corporation

   Delaware

L-3 Communications Avionics Systems, Inc.

   Delaware

L-3 Communications Cincinnati Electronics Corporation

   Ohio

L-3 Communications CyTerra Corporation

   Delaware

L-3 Communications Dynamic Positioning and Control Systems, Inc.

   California

L-3 Communications Electron Technologies, Inc.

   Delaware

L-3 Communications EO/IR, Inc.

   Florida

L-3 Communications ESSCO, Inc.

   Delaware

L-3 Communications Flight Capital LLC

   Delaware

L-3 Communications Flight International Aviation LLC

   Delaware

L-3 Communications Foreign Holdings, Inc.

   Delaware

L-3 Communications Germany Holdings, LLC

   Delaware

L-3 Communications Integrated Systems L.P.

   Delaware

L-3 Communications Investments Inc.

   Delaware

L-3 Communications Klein Associates, Inc.

   Delaware

L-3 Communications MAPPS Investments, LLC

   Delaware

L-3 Communications MariPro, Inc.

   California

L-3 Communications Mobile-Vision, Inc.

   New Jersey

L-3 Communications Security and Detection Systems, Inc.

   Delaware

L-3 Communications Sonoma EO, Inc.

   California

L-3 Communications Vector International Aviation LLC

   Delaware

L-3 Communications Vertex Aerospace LLC

   Delaware

L-3 Communications Westwood Corporation

   Nevada

L-3 Domestic Holdings, Inc.

   Delaware

L-3 Fuzing and Ordnance Systems, Inc.

   Delaware

L-3 G.A. International, Inc.

   Florida    



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of Incorporation
or Formation

L-3 Global Communications Solutions, Inc.

   Virginia

L-3 National Security Solutions, Inc.

   Delaware

L-3 Services, Inc.

   Delaware

L-3 Tactical Systems, Inc.

   Delaware

L-3 Training Technology Group, Inc.

   Delaware

L-3 Unidyne, Inc.

   Delaware

L-3 Unmanned Systems, Inc.

   Texas

LinCom Wireless, Inc. *

   Delaware

Pac Ord Inc.

   Delaware

Power Paragon, Inc.

   Delaware

SPD Electrical Systems, Inc.

   Delaware

SPD Switchgear Inc.

   Delaware

Titan Facilities, Inc.

   Virginia

Titan Wireless, Inc. *

   Delaware

 

* Non-Wholly Owned Subsidiaries



--------------------------------------------------------------------------------

Schedule 8.01

EXISTING LIENS

1. Lien on manufacturing real estate facility in Anaheim, California, pursuant
to synthetic lease financing agreement in the amount of $12.5 million dated
June 30, 1999 between the Borrower and Société Générale Financial Corporation,
as such agreement may be amended, modified, restated or supplemented and in
effect from time to time in accordance with the terms thereof.

2. Lien on manufacturing real estate facility in Sylmar, California, pursuant to
synthetic lease financing agreement in the amount of $15.5 million dated
March 30, 1998 between the Borrower and Société Générale Financial Corporation,
as such agreement may be amended, modified, restated or supplemented and in
effect from time to time in accordance with the terms thereof.



--------------------------------------------------------------------------------

Schedule 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

For the Loan Parties, to:

L-3 Communications Corporation

600 Third Avenue, 34th Floor

New York, NY 10016

Attention:   Stephen Souza and Steven M. Post Telephone:   (212) 697-1111 Fax:  
(212) 370-0431 and (212) 805-5306

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017-3954

Attention:   Marissa Wesely Telephone:   (212) 455-7173 Facsimile:  
(212) 455-2502 Electronic Mail:   mwesely@stblaw.com

For the Administrative Agent, to:

Administrative Agent’s Office:

(for payments and Requests for LC Extensions)

Bank of America, N.A.

901 Main ST

Mail Code: TX1-492-14-12

Dallas, TX 75202

Attention:   Arlene Minor Telephone:   (214) 209-9177 Telecopier:  
(214) 290-9412 Electronic Mail:   arlene.l.minor@baml.com Account No.:  
1292000883 Ref:   L-3 Communications ABA#   026009593



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market Street, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention:   Liliana Claar Telephone:   (415) 436-2770 Telecopier:  
(415) 503-5003 Electronic Mail:   liliana.claar@baml.com

For Notices as L/C Issuer:

Bank of America, N.A.

Trade Operations

1000 West Temple Street

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

Attention:   Stella Rosales Telephone:   (213) 481-7828 Telecopier:  
(213) 580-8441 Electronic Mail:   stella.rosales@baml.com

For Notices as Swing Line Lender:

Bank of America, N.A.

901 Main ST

Mail Code: TX1-492-14-12

Dallas, TX 75202

Attention:   Arlene Minor Telephone:   (214) 209-9177 Telecopier:  
(214) 290-9412 Electronic Mail:   arlene.l.minor@baml.com Account No.:  
1292000883 Ref:   L-3 Communications ABA#   026009593



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING LOAN NOTICE

Date:                 ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 3, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among L-3
Communications Corporation, a Delaware corporation (the “Borrower”), L-3
Communications Holdings, Inc. a Delaware corporation (“Holdings”), and certain
subsidiaries of the Borrower from time to time party thereto as guarantors
(together with Holdings, the “Guarantors”), the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender.

The undersigned hereby requests (select one):

 

¨    A Borrowing of Revolving Loans ¨    A conversion or continuation of
Revolving Loans 1.    On                                               (a
Business Day). 2.    In the amount of $                . 3.   

Comprised of                                         .

[Type of Revolving Loan requested]

4.    For Eurodollar Rate Loans: with an Interest Period of      months.

[The Borrower hereby represents and warrants that (a) the Revolving Borrowing of
Revolving Loans, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Credit Agreement and (b) each of the conditions
set forth in Section 5.02 of the Credit Agreement have been satisfied on and as
of the date of the requested borrowing.]1

 

L-3 Communications Corporation, a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

1 

To be provided for each Request for Credit Extension other than a request for
conversion or continuation only.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SWING LINE LOAN NOTICE

Date:                 ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 3, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among L-3
Communications Corporation, a Delaware corporation (the “Borrower”), L-3
Communications Holdings, Inc. a Delaware corporation (“Holdings”), and certain
subsidiaries of the Borrower from time to time party thereto as guarantors
(together with Holdings, the “Guarantors”), the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On      (a Business Day).

 

  2. In the amount of $        .

The Borrower hereby represents and warrants that (a) the Swing Line Borrowing
requested herein complies with the requirements of the provisos to the first
sentence of Section 2.04(a) of the Credit Agreement and (b) each of the
conditions set forth in Section 5.02 of the Credit Agreement have been satisfied
on and as of the date of the requested Swing Line Borrowing.

 

L-3 Communications Corporation,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

REVOLVING NOTE

[                , 20    ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that Amended and Restated Credit Agreement, dated as of
February 3, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, L-3
Communications Holdings, Inc. a Delaware corporation (“Holdings”), and certain
subsidiaries of the Borrower from time to time party thereto (together with
Holdings, the “Guarantors”), the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, an L/C Issuer and Swing Line
Lender. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement. Revolving Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Revolving Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

L-3 COMMUNICATIONS CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

SWING LINE NOTE

[                , 20    ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Amended and Restated Credit
Agreement, dated as of February 3, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, L-3 Communications Holdings, Inc. a Delaware corporation
(“Holdings”), and certain subsidiaries of the Borrower from time to time party
thereto (together with Holdings, the “Guarantors”), the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, an L/C
Issuer and Swing Line Lender. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

This Note is one of the Swing Line Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement. Swing Line Loans made by the Swing Line Lender shall be evidenced by
one or more loan accounts or records maintained by the Swing Line Lender in the
ordinary course of business. The Swing Line Lender may also attach schedules to
this Note and endorse thereon the date, amount and maturity of its Swing Line
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

L-3 COMMUNICATIONS CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:        ,

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 3, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among L-3
Communications Corporation, a Delaware corporation (the “Borrower”), L-3
Communications Holdings, Inc. a Delaware corporation (“Holdings”), and certain
subsidiaries of the Borrower from time to time party thereto as guarantors
(together with Holdings, the “Guarantors”), the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that to the best of my knowledge and belief:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.01 of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the certification of an
independent certified public accountant required by Section 7.02 of the Credit
Agreement. Such financial statements fairly present in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 7.01 of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial statements fairly present in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. During the fiscal [quarter] [year] ended as of the date above:

(i) no Subsidiary has been formed or acquired which has not complied with the
requirements set forth in Section 7.08 of the Credit Agreement; and

(ii) I have obtained no knowledge of any Default or Event of Default.

3. The financial covenant calculations set forth on Schedule 2 attached hereto
are fairly stated in all material respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                , 20    .

 

L-3 COMMUNICATIONS CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1



--------------------------------------------------------------------------------

SCHEDULE 2



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the effective date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date (i) all of the
Assignor’s rights and obligations as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the facility identified
below (including, without limitation, the Letters of Credit and the Swing Line
Loans included in such facility) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

  

2.      Assignee:

                        [and is an Affiliate of [identify Lender]]

3.      Borrower:

   L-3 Communications Corporation, a Delaware corporation

4.      Administrative Agent:

   Bank of America, N.A., as the administrative agent under the Credit Agreement

5.      Credit Agreement:

   Amended and Restated Credit Agreement, dated as of February 3, 2012 among L-3
Communications Corporation, a Delaware corporation (the “Borrower”), L-3
Communications Holdings, Inc. a Delaware corporation (“Holdings”), and certain
subsidiaries of the Borrower from time to time party thereto as guarantors
(together with Holdings, the “Guarantors”), the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender



--------------------------------------------------------------------------------

6.      Assigned Interest:

  

 

Facility Assigned

   Aggregate
Amount of
Commitments/Loans
for all
Lenders      Amount of
Commitments/Loans
Assigned      Percentage
Assigned of
Commitments/Loans     CUSIP
Number    $                        $                                          
%       $                        $                                           % 
     $                        $                                           %   

Effective Date:                 , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:



--------------------------------------------------------------------------------

[Consented to and]2 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

By:  

 

  Title: [Consented to:]3

BANK OF AMERICA, N.A., as
Swing Line Lender and an L/C Issuer

By:  

 

  Title: [Consented to:]3

L-3 COMMUNICATIONS CORPORATION, a
Delaware corporation

By:  

 

  Title:

 

2 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

3 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interests and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”) dated as of                 , 20     is
by and between                 , a                 (the “New Subsidiary”), and
Bank of America, N.A., in its capacity as Administrative Agent under that
certain Amended and Restated Credit Agreement (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”) dated as of
February 3, 2012 among L-3 Communications Corporation, a Delaware corporation
(the “Borrower”), L-3 Communications Holdings, Inc., a Delaware corporation
(“Holdings”), and certain subsidiaries of the Borrower from time to time party
thereto (together with Holdings, the “Guarantors”), the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Loan Parties are required by Section 7.08 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Lenders:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in Article
IV of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.

2. The New Subsidiary hereby represents and warrants to the Administrative Agent
that the New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.

3. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary under Article IV of the Credit
Agreement upon the execution of this Agreement by the New Subsidiary.

5. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

6. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:   Title:  

Acknowledged and accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  